Exhibit 10.1


EXECUTION VERSION


--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT

dated as of

May 13, 2015,

among

DILLARD’S, INC.,


DILLARD STORE SERVICES, INC.,

The SUBSIDIARY GUARANTORS Party Hereto,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

_____________________

$1,000,000,000
_____________________

J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC
REGIONS CAPITAL MARKETS
and
CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

WELLS FARGO BANK, N.A.
and
REGIONS CAPITAL MARKETS,
as Syndication Agents
CITIZENS BANK, N.A.,
as Documentation Agent



--------------------------------------------------------------------------------




    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I
DEFINITIONS
 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
20


SECTION 1.03.
Terms Generally
20


SECTION 1.04.
Accounting Terms; GAAP
20


SECTION 1.05.
Pro Forma Computations
21


 
 
 
ARTICLE II
THE CREDITS
 
 
 
SECTION 2.01.
The Commitments
21


SECTION 2.02.
Loans and Borrowings
21


SECTION 2.03.
Requests for Syndicated Borrowings
22


SECTION 2.04.
Competitive Bid Procedure
22


SECTION 2.05.
Swingline Loans
24


SECTION 2.06.
Letters of Credit
26


SECTION 2.07.
Funding of Borrowings
30


SECTION 2.08.
Interest Elections
31


SECTION 2.09.
Termination, Reduction and Increase of the Commitments
32


SECTION 2.10.
Repayment of Loans; Evidence of Debt
34


SECTION 2.11.
Prepayment of Loans
35


SECTION 2.12.
Fees
35


SECTION 2.13.
Interest
36


SECTION 2.14.
Alternate Rate of Interest
37


SECTION 2.15.
Increased Costs
37


SECTION 2.16.
Break Funding Payments
39


SECTION 2.17.
Taxes
39


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
42


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
44


SECTION 2.20.
Extension of Commitment Termination Date
45


SECTION 2.21.
Defaulting Lenders
46


 
 
 
ARTICLE III
GUARANTEE
 
 
 
SECTION 3.01.
The Guarantee
48


SECTION 3.02.
Obligations Unconditional
48




-i-

--------------------------------------------------------------------------------

Page

SECTION 3.03.
Reinstatement
49


SECTION 3.04.
Subrogation
49


SECTION 3.05.
Remedies
49


SECTION 3.06.
Instrument for the Payment of Money
49


SECTION 3.07.
Continuing Guarantee
49


SECTION 3.08.
Rights of Contribution
50


SECTION 3.09.
General Limitation on Guarantee Obligations
50


SECTION 3.10.
Designation of Subsidiary Guarantors
50


SECTION 3.11.
Release of Guarantees
51


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 4.01.
Organization
51


SECTION 4.02.
Authorization; Enforceability
51


SECTION 4.03.
Governmental Approvals; No Conflicts
51


SECTION 4.04.
Financial Condition; No Material Adverse Change
51


SECTION 4.05.
Properties
52


SECTION 4.06.
Litigation and Environmental Matters
52


SECTION 4.07.
Compliance with Laws and Agreements
52


SECTION 4.08.
Investment Company Status
52


SECTION 4.09.
Taxes
52


SECTION 4.10.
ERISA
52


SECTION 4.11.
Subsidiaries
52


SECTION 4.12.
Federal Reserve Regulations
52


SECTION 4.13.
Disclosure
53


SECTION 4.14.
Anti-Corruption Laws and Sanctions
53


 
 
 
ARTICLE V
CONDITIONS
 
 
 
SECTION 5.01.
Effective Date
53


SECTION 5.02.
Each Credit Event
54


 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
 
 
SECTION 6.01.
Financial Statements, Rating Changes and Other Information
55


SECTION 6.02.
Notices of Material Events
56


SECTION 6.03.
Existence; Conduct of Business
56


SECTION 6.04.
Payment of Obligations
57


SECTION 6.05.
Maintenance of Properties; Insurance
57


SECTION 6.06.
Books and Records; Inspection Rights
57




-ii-
    

--------------------------------------------------------------------------------

Page

SECTION 6.07.
Compliance with Laws
57


SECTION 6.08.
New Specified Subsidiaries to Become Subsidiary Guarantors
57


SECTION 6.09.
Designation of Subsidiaries
58


 
 
 
ARTICLE VII
NEGATIVE COVENANTS
 
 
 
SECTION 7.01.
Subsidiary Indebtedness
58


SECTION 7.02.
Liens
59


SECTION 7.03.
Fundamental Changes
60


SECTION 7.04.
Restrictive Agreements
61


SECTION 7.05.
Transactions with Affiliates
62


SECTION 7.06.
Certain Financial Covenants
62


SECTION 7.07.
Restricted Payments
62


SECTION 7.08.
Investments, Loans and Advances
62


SECTION 7.09.
Use of Proceeds
62


 
 
 
ARTICLE VIII
EVENTS OF DEFAULT
 
 
 
ARTICLE IX
AGENCY
 
 
 
SECTION 9.01.
Administrative Agent
64


SECTION 9.02.
Bookrunners, Etc.
67


 
 
 
ARTICLE X
MISCELLANEOUS
 
 
 
SECTION 10.01.
Notices
67


SECTION 10.02.
Waivers; Amendments
68


SECTION 10.03.
Expenses; Indemnity; Damage Waiver
69


SECTION 10.04.
Successors and Assigns
71


SECTION 10.05.
Survival
74


SECTION 10.06.
Counterparts; Integration; Effectiveness; Electronic Execution
74


SECTION 10.07.
Severability
74


SECTION 10.08.
Right of Setoff
74


SECTION 10.09.
Governing Law; Jurisdiction; Etc.
75


SECTION 10.10.
WAIVER OF JURY TRIAL
75


SECTION 10.11.
Headings
75


SECTION 10.12.
Treatment of Certain Information; Confidentiality
75


SECTION 10.13.
Non-Public Information
76


SECTION 10.14.
USA PATRIOT Act
77




-iii-
    

--------------------------------------------------------------------------------

Page

SECTION 10.15.
Interest Rate Limitation
77


SECTION 10.16.
No Fiduciary Relationship
77


SECTION 10.17.
Joint and Several Liability
77


SECTION 10.18.
Contribution and Indemnification Between the Borrowers
78


SECTION 10.19.
Agency of the Parent Borrower for Each Other Borrower
79


SECTION 10.20.
Dillard’s Insurance Company Limited
79


 
 
 
 
 
 
SCHEDULE 2.01
Commitments
 
SCHEDULE 2.05
Swingline Commitments
 
SCHEDULE 2.06
Existing Letters of Credit
 
SCHEDULE 4.05(b)
Real Estate of Unrestricted Subsidiaries
 
SCHEDULE 4.06
Disclosed Matters
 
SCHEDULE 4.11(a)
Subsidiaries
 
SCHEDULE 4.11(b)
Unrestricted Subsidiaries
 
SCHEDULE 4.11(c)
Excluded Subsidiaries
 
SCHEDULE 7.01
Existing and Available Indebtedness
 
SCHEDULE 7.02
Certain Existing Liens
 
SCHEDULE 7.04
Restrictive Agreements
 
EXHIBIT A
Form of Assignment and Assumption
 
EXHIBIT B
Form of Guarantee Assumption Agreement
 
EXHIBIT C
Form of Non-Bank Certificate
 
EXHIBIT D
Form of Borrowing Request
 
 
 
 






-iv-
    

--------------------------------------------------------------------------------




FIVE-YEAR CREDIT AGREEMENT dated as of May 13, 2015, among THE BORROWERS, the
SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
The Borrowers (as hereinafter defined) have requested that the Lenders (as
hereinafter defined) make extensions of credit (by means of loans and letters of
credit) to the Borrowers in an original aggregate principal or face amount not
exceeding $1,000,000,000 at any one time outstanding in Dollars. The Lenders are
prepared to extend such credit upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement (including the
introductory paragraph hereto), the following terms have the meanings specified
below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accommodation Payment” has the meaning set forth in Section 10.18.
“Additional Commitment Lender” means any Person that is an Eligible Assignee and
that agrees to provide a Commitment or (in the case of an existing Lender)
agrees to increase the amount of its Commitment, in each case pursuant to
Section 2.09(e) or 2.20, with the consent of the Administrative Agent, each
Issuing Lender and each Swingline Lender (in each case, such consent not to be
unreasonably withheld).
“Adjusted LIBO Rate” means, for the Interest Period for any Syndicated
Eurocurrency Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, and its successors in
such capacity as provided in Article IX.
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Parent Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means the Administrative Agent, each Syndication Agent, each Arranger
and each Documentation Agent.
“Agreement” means this Five-Year Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Allocable Amount” has the meaning set forth in Section 10.18.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day
shall be based on the rate per annum appearing on the applicable Reuters screen
page (currently

    

--------------------------------------------------------------------------------




page LIBOR01) displaying interest rates for Dollar deposits in the London
interbank market (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
on such day for deposits in Dollars with a maturity of one month; provided that
if such rate shall be less than zero, such rate shall be deemed to be zero. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Subsidiaries from
time to time concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan (including
any Swingline Loan) or Syndicated Eurocurrency Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption ABR Spread, Eurocurrency Spread or
Commitment Fee Rate, as the case may be, based upon the applicable Moody’s
Rating, S&P Rating and/or Fitch Rating, respectively, applicable on such date:
Moody’s Rating / S&P Rating/ Fitch Rating
ABR Spread
Eurocurrency Spread
Commitment Fee Rate
Level 1 
≥ Baa1 / BBB+ / BBB+
0.125%
1.125%
0.125%
Level 2 
Baa2 / BBB / BBB
0.250%
1.250%
0.150%
Level 3 
Baa3 / BBB- / BBB-
0.375%
1.375%
0.200%
Level 4 
Ba1 / BB+ / BB+
0.500%
1.500%
0.225%
Level 5 
Ba1 / BB+ / BB+, or lower or unrated
0.750%
1.750%
0.250%



For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a Moody’s Rating, an S&P Rating or a Fitch Rating, as the case
may be (other than by reason of the circumstances referred to in the last
sentence of this definition), then the Parent Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect the unavailability
of ratings from such rating agency and, pending the effectiveness of any such
amendment, such rating agency shall be deemed to have established a rating in
Level 5; (b) if two of the Moody’s Rating, S&P Rating and Fitch Rating
established or deemed to have been established by Moody’s, S&P or Fitch, as the
case may be, shall fall within the same Level, the Applicable Rate for such
Level shall apply; (c) if each of the Moody’s Rating, S&P Rating and Fitch
Rating established or deemed to have been established by Moody’s, S&P or Fitch,
as the case may be, shall fall within different Levels, the Applicable Rate for
the middle Level shall apply; (d) if there are only two ratings, and the ratings
differ by two or more levels, then the Applicable Rate shall be based on the
Level one level below that corresponding to the higher rating; (e) in the case
that there is only one rating, the Applicable Rate applicable to such Level
shall apply; and (f) if the Moody’s Rating, S&P Rating or Fitch

-2-
    

--------------------------------------------------------------------------------




Rating established or deemed to have been established by Moody’s, S&P or Fitch,
as the case may be, shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch, as the case may be), such change shall
be effective as of the date on which it is first announced by the applicable
rating agency, irrespective of when notice of such change shall have been
furnished by the Parent Borrower to the Administrative Agent and the Lenders
pursuant to Section 6.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of any of Moody’s, S&P or Fitch shall change, or if
any such rating agency shall cease to be in the business of rating corporate
debt obligations, the Parent Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arranger” means each of J.P. Morgan Securities LLC, Wells Fargo Securities,
LLC, Regions Capital Markets, a division of Regions Bank, and Citizens Bank,
N.A., in its capacity as joint lead arranger and joint bookrunner for the credit
facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Auto-Renewal Letter of Credit” means a Letter of Credit with an initial expiry
date of one year or less after the date of its issuance that has automatic
renewal provisions.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means:
(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(b)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(c)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and

-3-
    

--------------------------------------------------------------------------------




(d)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrowers” means the Parent Borrower and Dillard Store Services, Inc. an
Arizona corporation, and each individually, a Borrower.
“Borrowing” means (a) all Syndicated ABR Loans made, converted or continued on
the same date, (b) Syndicated Eurocurrency Loans or Competitive Loans of the
same Type that have the same Interest Period (or any single Competitive Loan
that does not have the same Interest Period as any other Competitive Loan of the
same Type) or (c) Swingline Loans made on the same day.
“Borrowing Request” means a request by the Parent Borrower for a Syndicated
Borrowing or a Swingline Borrowing in accordance with Section 2.03 or 2.05, as
applicable.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Little Rock, Arkansas are authorized
or required by law to remain closed and (b) if such day relates to a Competitive
Bid Request or Competitive Bid for a Competitive Eurocurrency Loan, or to a
borrowing, a continuation or conversion of or into, or the Interest Period for,
a Eurocurrency Borrowing, or to a notice by the Parent Borrower with respect to
any such borrowing, payment, prepayment, continuation, conversion, or Interest
Period, that is also a day on which dealings in deposits denominated in Dollars
are carried out in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“Change in Control” means either (a) after the Effective Date, any Person or two
or more Persons acting in concert acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act), directly or indirectly, of common stock of the Parent Borrower
representing 50% or more of the combined voting power of all common stock of the
Parent Borrower entitled to vote in the election of directors or (b) during any
period of up to twelve consecutive months, whether commencing before or after
the Effective Date, individuals who at the beginning of such twelve-month period
were directors of the Parent Borrower, ceasing for any reason (other than by
reason of death, disability or scheduled retirement) to constitute a majority of
the Board of Directors of the Parent Borrower, unless such directors were
replaced by new directors whose election to the Board of Directors of the Parent
Borrower, or whose nomination for election by the shareholders of the Parent
Borrower, was approved by a majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued; and provided, further, that the determination by
any Lender of any additional amount owing to it (other than such amounts payable
under Section 2.17), to the extent claimed in reliance on the preceding proviso,
shall be made in good faith in a manner generally consistent with such Lender’s
standard practices and only if such Lender seeks, or intends to seek,
reimbursement

-4-
    

--------------------------------------------------------------------------------




for such additional amounts under other syndicated credit facilities involving
similarly situated borrowers under which such Lender is a lender and may seek
such reimbursement.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated Loans, Competitive
Loans or Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Obligors in the ordinary course of
business.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment or,
in the case of an Additional Commitment Lender, in the agreement reflecting its
Commitment Increase (in the case of Section 2.09) or its new or additional
commitment (in the case of Section 2.20), as applicable. The initial aggregate
amount of the Lenders’ Commitments is $1,000,000,000.
“Commitment Increase” has the meaning set forth in Section 2.09(e).
“Commitment Increase Date” has the meaning set forth in Section 2.09(e).
“Commitment Termination Date” means (a) May 13, 2020 (or, if such date is not a
Business Day, the immediately preceding Business Day) or (b) with respect to any
Lender the Commitment of which has been extended pursuant to Section 2.20, the
date to which such Lender’s Commitment has been so extended.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Parent
Borrower or any other Obligor pursuant to any Loan Document or the transactions
contemplated therein that is distributed to the Administrative Agent, any Lender
or any Issuing Lender by means of electronic communications pursuant to Section
10.01, including through the Platform.
“Competitive,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.04.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Parent Borrower for Competitive
Bids in accordance with Section 2.04.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

-5-
    

--------------------------------------------------------------------------------




“Coverage Ratio” means, for any Measurement Period, the ratio of (a) EBITDAR for
such Measurement Period to (b) Interest Expense and Rental and Lease Expense for
such Measurement Period.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to the Administrative Agent, any Issuing Lender
or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
writing, including, if applicable, by reference to a specific Default) has not
been satisfied, (b) has notified the Parent Borrower, the Administrative Agent,
any Issuing Lender or any Swingline Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, any Issuing Lender or any Swingline Lender,
made in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent, such
Issuing Lender or the Swingline Lender of such certification, or (d) has become
the subject of a Bankruptcy Event.
“DICL” has the meaning set forth in Section 10.20.
“Documentation Agent” means Citizens Bank, N.A. in its capacity as documentation
agent for the credit facility established hereunder.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Parent Borrower organized or
incorporated under the laws of any State within the United States of America or
the District of Columbia.
“EBITDA” means, for any period, the Net Income for the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis determined in accordance with
GAAP plus (a) without duplication to the extent deducted in determining such Net
Income, the sum of (i) Interest Expense, provision for taxes based on income and
depreciation and amortization, all as determined in accordance with GAAP,
(ii) extraordinary, non-recurring or unusual charges or losses, (iii) charges
resulting from the application of FASB Statement Number 123 (Revised), (iv)
other non-cash charges and (v) losses arising from the sale of assets other than
in the ordinary course of business, minus (b) to the extent included in such
consolidated Net Income, extraordinary, non-recurring or unusual gains and gains
arising from the sale of assets other than in the ordinary course of business.
“EBITDAR” means for any period for the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis determined in accordance with GAAP, the sum
of (a) EBITDA plus (b) Rental and Lease Expense of the Parent Borrower and its
Restricted Subsidiaries.
“Effective Date” means the date on which the Administrative Agent declares this
Agreement effective as provided in Section 5.01.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a
Defaulting Lender or a Lender Parent thereof, (ii) the Parent Borrower or any
Subsidiary or other Affiliate of the Parent Borrower, (iii) a natural person or
(iv) a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person, other than, in the case of this

-6-
    

--------------------------------------------------------------------------------




clause (iv), any such holding company, investment vehicle or trust that (A) has
not been established for the primary purpose of acquiring Loans or Commitments,
(B) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, (C) has assets greater than $25,000,000 and (D)
makes or purchases commercial loans and similar extensions of credit in the
ordinary course of its business as significant part of its activities.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the storage, release or threatened release of any Hazardous Material or to the
protection of health and safety (to the extent related to exposure to any
Hazardous Materials).
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to meet the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Parent Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Parent Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) from any Plan or Multiemployer Plan;
or (g) the receipt by the Parent Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Parent Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA or in “endangered” or “critical” status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.
“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to (a) in the case of a Syndicated Loan or a
Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate.
“Events of Default” has the meaning set forth in Article VIII.
“Excess Funding Guarantor” has the meaning set forth in Section 3.08.
“Excess Payment” has the meaning set forth in Section 3.08.

-7-
    

--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means any Subsidiary of the Parent Borrower that is (i) an
Immaterial Subsidiary, (ii) a Foreign Subsidiary that is a CFC, (iii) a
Subsidiary of a CFC, which Subsidiary is organized or incorporated under the
laws of any State within the United States of America or the District of
Columbia, (iv) a FSHCO, (v) an Unrestricted Subsidiary, (vi) a not-for-profit,
captive insurance or special purpose entity, (vii) prohibited or restricted (but
only so long as prohibited or restricted) by applicable law or by any
contractual obligation existing on the Effective Date or existing at the time of
acquisition thereof (and not entered into in connection therewith) after the
Effective Date, in each case, from becoming a Guarantor or which would require
governmental or third party consent to provide a guarantee hereunder unless such
consent has been received, (viii) a Subsidiary with respect to which the
provision of a guarantee would result in material adverse tax consequences to
the Parent Borrower or one of its Subsidiaries (as reasonably determined by the
Parent Borrower and the Administrative Agent) or (ix) listed on Schedule
4.11(c). For the avoidance of doubt, on the Effective Date, the only Excluded
Subsidiaries shall be those listed on Schedule 4.11(c).
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, (a)
any Swap Obligation if, and to the extent that, and only for so long as, all or
a portion of the guarantee of such Subsidiary Guarantor of such Swap Obligation
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (i) by virtue of such Subsidiary
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (ii) in the case of a Swap Obligation that is
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act, because such Subsidiary Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee of such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (b) any other Swap Obligation designated as
an “Excluded Swap Obligation” of such Subsidiary Guarantor as specified in any
agreement between the relevant Obligors and counterparty applicable to such Swap
Obligations.  If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee becomes
illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Parent Borrower or any Subsidiary Guarantor
hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes or minimum Taxes (in lieu of
net income Taxes), and branch profits Taxes, in each case, (i) imposed as a
result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender
(other than an assignee pursuant to a request by the Parent Borrower under
Section 2.19(b) or 2.20(b)), any withholding Tax that is imposed by the United
States of America on amounts payable to such Lender at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Parent Borrower with respect to such withholding tax pursuant
to Section 2.17(a) or 2.17(c), (c) Taxes attributable to such Lender’s or
Issuing Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.17(f) or 2.17(g), and (d) any withholding Taxes
imposed under FATCA.
“Existing Commitment Termination Date” has the meaning set forth in
Section 2.20(a).
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of April 11, 2012, among the Parent Borrower, the other
borrowers party thereto, the subsidiary guarantors party thereto, JPMCB, as
administrative agent, and the lenders party thereto, as heretofore amended.
“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Parent Borrower pursuant to the Existing Credit Agreement
that is (a) outstanding on the Effective Date and (b) listed on Schedule 2.06.

-8-
    

--------------------------------------------------------------------------------




“Extension Effective Date” has the meaning set forth in Section 2.20(a).
“Extension Request” has the meaning set forth in Section 2.20(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into thereunder, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into to
implement such Sections of the Code and any laws, rules and practices adopted by
a non-U.S. jurisdiction to effect any such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the principal financial officer, chief financial
officer, principal accounting officer, treasurer, controller or
director-treasury of a Borrower; provided that, when such term is used in
reference to any document executed by, or a certification of, a Financial
Officer, the secretary or assistant secretary of the applicable Borrower shall
have, theretofore (including on the Effective Date) or concurrently therewith,
delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.
“Fitch” means Fitch Ratings Inc., and any successor to its rating agency
business.
“Fitch Rating” means Fitch’s corporate credit rating for the Parent Borrower.
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid. When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans comprising such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
“Foreign Subsidiary” means any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.
“FSHCO” means any Domestic Subsidiary that has no material assets other than the
capital stock of one or more Foreign Subsidiaries that are CFCs.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the

-9-
    

--------------------------------------------------------------------------------




owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business;
provided, further, that the term Guarantee shall not, with respect to any
Subsidiary Guarantor, include any Excluded Swap Obligation of such Subsidiary
Guarantor.


“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B by (a) any Domestic Subsidiary that,
pursuant to Section 6.08, is required to become a “Subsidiary Guarantor”
hereunder or (b) any Domestic Subsidiary that, pursuant to Section 3.10, is
designated a “Subsidiary Guarantor” by the Parent Borrower, in each case in
favor of the Administrative Agent.
“Guaranteed Obligations” has the meaning set forth in Section 3.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “toxic” or “hazardous” or as a
“pollutant” or “contaminant” by any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent Borrower or its Subsidiaries shall be a Hedging Agreement.
“Immaterial Subsidiary” means, with respect to any fiscal year of the Parent
Borrower, those Subsidiaries designated as such by the Parent Borrower which,
together, accounted for less than 2.5% of the consolidated aggregate revenues
and 2.5% of the consolidated total assets of the Parent Borrower and its
Subsidiaries for such fiscal year; provided that a Subsidiary will not be
considered to be an Immaterial Subsidiary if it is a Subsidiary Guarantor.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Indebtedness” means, with respect to any Person at any time of determination,
without duplication, (a) all obligations of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid or accrued by such Person, (d) all
obligations of such Person for the deferred purchase price of property not
constituting a current liability, (e) all Capital Lease Obligations of such
Person, (f) all obligations of such Person, actual or contingent, as an account
party in respect of letters of credit or bankers’ acceptances, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Indebtedness of
others secured by any Lien on property owned by such Person, whether or not the
Indebtedness secured thereby has been assumed, (i) all net obligations of such
Person under any Hedging Agreements and (j) all mandatorily redeemable preferred
stock of such Person, valued at the applicable redemption price, plus accrued
and unpaid dividends payable in respect of such redeemable preferred stock. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
It is understood that the term “Indebtedness” does not include obligations in
respect of operating leases (which, for purposes hereof, shall be determined in
accordance with Section 1.04), including any operating leases arising under sale
and lease-back transactions.


“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of a Borrower or any Subsidiary Guarantor,
other than Excluded Taxes.

-10-
    

--------------------------------------------------------------------------------




“Indemnitee” has the meaning set forth in Section 10.03(b).
“Interest Election Request” means a request by the Parent Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.08.
“Interest Expense” means, for any Measurement Period, interest expense with
respect to all outstanding Indebtedness (including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under any interest
rate Hedging Agreements with respect to Indebtedness), minus interest income, in
each case, calculated on a consolidated basis for the Parent Borrower and its
Restricted Subsidiaries in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan and
any Swingline Loan, each Quarterly Date, (b) with respect to any Eurocurrency
Loan, the last day of each Interest Period therefor and, in the case of any
Interest Period for a Eurocurrency Loan of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at
three‑month intervals after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period therefor
and, in the case of any Interest Period for a Fixed Rate Loan of more than 90
days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
90‑day intervals after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Loan.
“Interest Period” means:
(a)    for any Syndicated Eurocurrency Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the day that is seven days
or the numerically corresponding day in the calendar month that is one, three or
six months (or, with the consent of each Lender, two or twelve months)
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request;
(b)    for any Competitive Eurocurrency Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as specified in the applicable Competitive Bid Request; and
(c)    for any Fixed Rate Loan or Borrowing, the period (which shall not be less
than seven days or more than 360 days) commencing on the date of such Loan or
Borrowing and ending on the date specified in the applicable Competitive Bid
Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) any Interest Period must comply with Section 2.02(d).
For purposes hereof, the date of a Loan or Borrowing initially shall be the date
on which such Loan or Borrowing is made and, in the case of a Syndicated Loan or
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Loan or Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate (for the longest period for which
the LIBO Rate is available) that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period (for which that LIBO Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

-11-
    

--------------------------------------------------------------------------------




“Investments” has the meaning set forth in Section 7.08.
“Inventory” means goods held for sale, lease or use by a Person in the ordinary
course of business, as determined in accordance with GAAP.
“Issuing Lender” means JPMCB and each other Lender designated by the Parent
Borrower as an “Issuing Lender” hereunder that has agreed to such designation
(and is reasonably acceptable to the Administrative Agent), each in its capacity
as an issuer of one or more Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(j), in each case so long as such
Person shall remain an Issuing Lender hereunder. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate
(it being agreed that such Issuing Lender shall cause such Affiliate to comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
“JPMCB” means JPMorgan Chase Bank, N.A.
“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.21(c) of the LC Exposures of
Defaulting Lenders in effect at such time.
“LC Sublimit” means (a) with respect to JPMCB, in its capacity as an Issuing
Lender, $200,000,000 in aggregate and (b) with respect to any other Issuing
Lender, an amount agreed to by such Issuing Lender and the Parent Borrower.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or in
accordance with Section 2.09 or 2.20, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.
“Level” refers to Level 1, Level 2, Level 3, Level 4 or Level 5 as set forth
under “Applicable Rate”.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero; provided, further, that if such rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any

-12-
    

--------------------------------------------------------------------------------




conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
“Loan Documents” means this Agreement, each Guarantee Assumption Agreement, each
agreement referred to in Section 2.09(e)(ii)(B) and each agreement referred to
in Section 2.20(b).
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
“Margin Stock” means “margin stock” within the meaning of Regulation U issued by
the Board, as from time to time amended.
“Material Adverse Effect” means a materially adverse change on (a) the business,
operations, assets, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) any material rights or
remedies of the Administrative Agent, the Issuing Lenders or the Lenders under
any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of the Parent Borrower and its Subsidiaries in an aggregate principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Parent Borrower or any of its
Subsidiaries in respect of any Hedging Agreement at any time shall be (i) for
any date on or after the date such Hedging Agreement has been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (ii) for any date prior to the date referred to in (ii), the
maximum aggregate amount (giving effect to any netting agreements) determined as
the mark-to-market value of such Hedging Agreements, based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Agreements (which may include a Lender or any Affiliate
of a Lender), as selected by the Parent Borrower or the Subsidiary that is a
party to the Hedging Agreement.
“Measurement Period” means a period of four consecutive fiscal quarters ending
on the last day of a fiscal quarter of the Parent Borrower.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Moody’s Rating” means Moody’s rating of the Parent Borrower’s long term,
unenhanced, senior unsecured debt.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period with respect to the Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, the net income (or loss) of
such Persons for such period taken as a single accounting period determined in
conformity with GAAP, provided that there shall be excluded (a) the portion of
the income (or loss) of any Person in which any other Person has an interest
attributable to such other non-Controlling Person, (b) the income (or loss) of
any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with the Parent Borrower or any Restricted
Subsidiary or that Person’s assets are acquired by the Parent Borrower or any
Restricted Subsidiary, and (c) the income of any direct or indirect Subsidiary
of the Parent Borrower or a Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

-13-
    

--------------------------------------------------------------------------------




“Non-Extending Lender” has the meaning set forth in Section 2.20(a).
“Obligor” means each Borrower and each Subsidiary Guarantor.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient, Taxes imposed as a result of
a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan, any other Guaranteed obligation or any
Loan Document).
“Other Taxes” means any and all present or future recording, stamp, court,
documentary, filing, excise, property or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, except (i) any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment pursuant to a request by
the Parent Borrower under Section 2.19(b) or 2.20(b)) and (ii) any Excluded
Taxes.
“Parent Borrower” means Dillard’s, Inc., a Delaware corporation.
“Participant” has the meaning set forth in Section 10.04(c)(i).
“Participant Register” has the meaning set forth in Section 10.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a)    Liens for Taxes not delinquent or which are being contested in good faith
by appropriate proceedings and for which whatever reserves required by GAAP have
been established;
(b)    Liens consisting of easements, rights-of-way, zoning restrictions,
restrictions on the use of real property, and defects and irregularities in the
title thereto and other similar charges or encumbrances (and with respect to
leasehold interests, mortgages, obligations, liens and other encumbrances
incurred, created, assumed or permitted to exist and arising by, through or
under or asserted by a landlord or owner of leased property, with or without the
consent of the lessee) that do not materially impair the use of such property in
the ordinary conduct of business of the Obligors;
(c)    Liens imposed by law, such as landlord’s, materialmen’s, mechanic’s,
workmen’s, repairmen’s, carriers’, warehousemen’s, vendors’ or other similar
liens and encumbrances arising in the ordinary course of the business of the
Parent Borrower or any of its Restricted Subsidiaries, or governmental (federal,
state or municipal) Liens arising out of contracts for the sale of products or
services by the Parent Borrower or any of its Restricted Subsidiaries, in each
case, securing obligations that are not overdue by more than 90 days or which
are being contested in compliance with Section 6.04, or deposits or pledges to
obtain the release of any of the foregoing Liens;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, government contracts, supply agreements, utilities,
performance and return-of money bonds contracts, surety and appeal bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)    licenses, leases, or subleases granted to third Persons or to the Parent
Borrower or its Restricted Subsidiaries by the Parent Borrower and its
Restricted Subsidiaries in the ordinary course of business;

-14-
    

--------------------------------------------------------------------------------




(f)    Liens encumbering pledges and deposits made to secure obligations arising
from statutory, regulatory, contractual or warranty requirements of the Parent
Borrower and its Restricted Subsidiaries, including workers’ compensation,
unemployment insurance, old-age pension and other social security laws or
regulations (excluding deposits securing the repayment of Indebtedness);
(g)    Liens encumbering customary initial deposits and margin deposits, and
other Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry securing obligations, under
commodities agreements;
(h)    any (i) interest or title of a lessor or sublessor under any lease, (ii)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii);
(i)    Liens on any property or assets of any Person existing at the time such
Person is merged into or consolidated with the Parent Borrower or any Restricted
Subsidiary, provided that such Lien was not incurred in contemplation thereof
and does not extend to any other property of the Parent Borrower or any of its
Restricted Subsidiaries;
(j)    Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(l)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII;
(m)    Liens solely on cash earnest money deposits made by the Parent Borrower
or any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder; provided that such Liens are granted on customary
business terms and in the ordinary course of business of the Parent Borrower or
such Restricted Subsidiary; and
(n)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry,
in each case existing solely with respect to cash or cash equivalents.
“Permitted Investments” means each of the following:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 or P-1 from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; and

-15-
    

--------------------------------------------------------------------------------




(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer.
“Permitted Joint Venture” means, with respect to any Subsidiary Guarantor, a
joint venture or partnership in which each of the following conditions are
satisfied:
(a)    The Parent Borrower shall have furnished the Administrative Agent with
five (5) days prior notice of such intended joint venture or partnership and
shall have furnished the Administrative Agent with a current draft of the joint
venture or partnership agreement and other applicable organizational documents,
and a summary of the structure and terms of the transaction, and such other
information as the Administrative Agent may reasonably require;
(b)    No Default or Event of Default shall exist at the time of, or arise from,
a Borrower or Subsidiary Guarantor’s entering into such joint venture or
partnership; and
(c)    The joint venture or partnership shall be for the purpose of acquiring,
constructing, managing and/or operating an enclosed mall, an open-air shopping
center or a stand-alone store, in each case in which a store operated by a
Borrower or a Restricted Subsidiary is to be located.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Parent Borrower or any ERISA Affiliate.
“Platform” has the meaning set forth in Section 10.01(d).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Priority Debt” means, at any time of determination, without duplication, the
sum of (x) the aggregate principal amount of all Indebtedness of each Restricted
Subsidiary that is not an Obligor (on a consolidated basis) and (y) the
aggregate principal amount of Indebtedness (including, without limitation,
Capital Lease Obligations and mortgages on real property) of the Parent Borrower
and its Restricted Subsidiaries which is secured by Liens on its assets.
“Priority Debt Ratio” means the ratio of (a) Priority Debt to (b) EBITDA of the
Parent Borrower and the Restricted Subsidiaries for the Measurement Period most
recently then ended.
“Pro Rata Share” has the meaning set forth in Section 3.08.
“Quarterly Dates” means the last Business Day of each fiscal quarter of the
Parent Borrower in each of its fiscal years, the first of which shall be the
first such day after the date hereof.
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by an
Obligor, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.
“Receivables” means all rights of the Parent Borrower or any of its Subsidiaries
to payments (whether constituting accounts, chattel paper, instruments, general
intangibles or otherwise, and including the right to payment of any interest or
finance charges), which rights are identified (or, in the case of future rights
to payments,

-16-
    

--------------------------------------------------------------------------------




are expected to be identified) in the accounting records of the Parent Borrower
or such Subsidiary as accounts receivable, as determined in accordance with
GAAP.
“Register” has the meaning set forth in Section 10.04.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, trustees, directors, officers, employees, agents and
advisors of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.
“Rental and Lease Expense” means, for any Measurement Period, all items that, in
accordance with GAAP, would be classified as rental and lease expense of the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis that are
included on the consolidated statement of earnings of the Parent Borrower, in
each case determined in accordance with GAAP, provided that Rental and Lease
Expense shall not include any Rental and Lease Expense incurred during the
Measurement Period under leases that have been assigned to and assumed by any
Person (other than the Parent Borrower or a Restricted Subsidiary) or that
constitute or relate to discontinued operations, in each case, for which the
Parent Borrower and its Restricted Subsidiaries are no longer obligated.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VIII, and for all purposes after the Loans become due and payable
pursuant to Article VIII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.
“Responsible Officer” means the chief executive officer or the chairman of the
board (if an officer) of the Parent Borrower or a Financial Officer; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Responsible Officer, the secretary or assistant secretary of
the Parent Borrower shall have, theretofore (including on the Effective Date) or
concurrently therewith, delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Obligor, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of any Obligor or any option, warrant or other
right to acquire any such shares of capital stock of any Obligor.
“Restricted Subsidiary” of a Person means any Subsidiary of the Parent Borrower
that is not an Unrestricted Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Syndicated Loans and
its LC Exposure and Swingline Exposure at such time.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc., and any successor to its rating agency business.
“S&P Rating” means S&P’s corporate credit rating for the Parent Borrower.

-17-
    

--------------------------------------------------------------------------------




“Sanctions” means the economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in the list of
Specially Designated Nationals and Blocked Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, and any similar
list maintained by the U.S. Department of State, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person that is 50% or
more owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Specified Subsidiary” means, with respect to any fiscal year of the Parent
Borrower, any wholly-owned Domestic Subsidiary that is not an Immaterial
Subsidiary.
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Standby Letters of Credit Sublimit” has the meaning set forth in Section
2.06(c).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Parent
Borrower.
“Subsidiary Guarantor” means each direct or indirect Specified Subsidiary of the
Parent Borrower (for the avoidance of doubt, excluding each Borrower), each
Specified Subsidiary that becomes a “Subsidiary Guarantor” after the date hereof
pursuant to Section 6.08 and each Domestic Subsidiary that becomes a “Subsidiary
Guarantor” after the date hereof pursuant to Section 3.10; provided that no
Excluded Subsidiary shall be required to be a Subsidiary Guarantor.
“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
“Swingline Borrowing” means a Borrowing of Swingline Loans.

-18-
    

--------------------------------------------------------------------------------




“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.05, expressed as an amount representing the maximum aggregate principal amount
of such Swingline Lender’s outstanding Swingline Loans hereunder. The initial
amount of each Swingline Lender’s Swingline Commitment is set forth on
Schedule 2.05. The aggregate amount of the Swingline Commitments on the date
hereof is $100,000,000.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
outstanding at such time) and (b) in the case of any Lender that is a Swingline
Lender, the aggregate principal amount of all Swingline Loans made by such
Lender outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans, in each case adjusted
to give effect to any reallocation under Section 2.21 of the Swingline Exposure
of Defaulting Lenders in effect at such time.
“Swingline Lender” means JPMCB, in its capacity as a lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndicated,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to Section
2.01.
“Syndication Agents” means each of Wells and Regions Capital Markets, in their
capacity as syndication agents for the credit facility established hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Leverage Ratio” means, as of the last day of any Measurement Period, the
ratio of (a) Indebtedness of the Parent Borrower and its Restricted Subsidiaries
on a consolidated basis on such day to (b) EBITDA for the Measurement Period
ended on such day.
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UFCA” has the meaning set forth in Section 10.18.
“UFTA” has the meaning set forth in Section 10.18.
“Unrestricted Subsidiary” means each Subsidiary designated as an “Unrestricted
Subsidiary” in accordance with Section 6.09 and each Subsidiary listed on
Schedule 4.11(b) and each of its Subsidiaries, except to the extent any such
Person is re-designated as a Restricted Subsidiary in accordance with Section
6.09.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Wells” means Wells Fargo Bank, N.A.

-19-
    

--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Parent Borrower and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Competitive Eurocurrency Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Competitive
Eurocurrency Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) any definition of or reference to
any statute, rule or regulation shall be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, (a) all liabilities under or in respect of any lease (whether now
outstanding or at any time entered into or incurred) that, under GAAP as in
effect on the Effective Date, would be accrued as Rental and Lease Expense and
would not constitute a Capital Lease Obligation, shall continue to be treated as
Rental and Lease Expense in accordance with GAAP as in effect on the Effective
Date and shall not constitute a Capital Lease Obligation, in each case, for
purposes of the covenants set forth herein and all defined terms as used
therein, (b) Indebtedness shall be determined without giving effect to the
application of Financial Accounting Standards Board Accounting Standards
Codification 815 (and related interpretations) to the extent such application
would otherwise increase or decrease the principal amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivatives
created by the terms of such Indebtedness and (c) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, (i) without giving effect to any
election under Statement of Financial Accounting Standards 159, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Parent Borrower or any

-20-
    

--------------------------------------------------------------------------------




Restricted Subsidiary at “fair value,” as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, it being agreed that such Indebtedness
shall at all times be valued at the full stated principal amount thereof.
SECTION 1.05.    Pro Forma Computations. All computations of the Total Leverage
Ratio, Coverage Ratio and Priority Debt Ratio required to be made hereunder
shall be calculated after giving pro forma effect to any acquisitions,
dispositions, mergers, consolidations or retirement, repayment, issuance,
incurrence or assumption of Indebtedness consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation, as if such acquisition, disposition, merger or
consolidation, as applicable, had occurred on the first day of the relevant
period, and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months).
ARTICLE II


The Credits
SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans in Dollars to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Syndicated Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04, and
each Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Type of Loans. Subject to Section 2.14, (i) each Syndicated Borrowing
shall be comprised entirely of ABR Loans or of Eurocurrency Loans, as the Parent
Borrower may request in accordance herewith, and (ii) each Competitive Borrowing
shall be comprised entirely of Eurocurrency Loans or Fixed Rate Loans, as the
Parent Borrower may request in accordance herewith. Each Swingline Loan shall be
an ABR Loan. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. Each Syndicated
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $500,000. Each Syndicated ABR Borrowing shall be in an aggregate
amount equal to $1,000,000 or a larger multiple of $250,000; provided that a
Syndicated ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(f). Each
Competitive Borrowing shall be in an aggregate amount equal to $5,000,000 or a
larger multiple of $1,000,000. Each Swingline Loan shall be in an amount equal
to $1,000,000 or a larger multiple of

-21-
    

--------------------------------------------------------------------------------




$250,000. Borrowings of more than one Class and Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
Syndicated Eurocurrency Borrowings outstanding.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Parent Borrower shall not be entitled to request (or to
elect to convert to or continue as a Syndicated Eurocurrency Borrowing) any
Borrowing if the Interest Period requested therefor would end after the earliest
Commitment Termination Date then in effect.
SECTION 2.03.    Requests for Syndicated Borrowings.
(a)    Notice by the Parent Borrower. To request a Syndicated Borrowing, the
Parent Borrower shall notify the Administrative Agent of such request by
telephone or e-mail (i) in the case of a Syndicated Eurocurrency Borrowing, not
later than 1:00 pm, New York City time, three Business Days before the date of
the proposed Borrowing or (ii) in the case of a Syndicated ABR Borrowing, not
later than 1:00 p.m., New York City time, the same Business Day as the date of
the proposed Borrowing. Each such telephonic or electronic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or e-mail (in .pdf or .tif format) to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit D and signed by a
Responsible Officer of the Parent Borrower.
(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and
(v)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, or, in the case of any Syndicated ABR Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f), the identity of the Issuing Lender that made such LC
Disbursement.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
(d)    Failure to Elect. If no election as to the Type of a Syndicated Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Syndicated
Eurocurrency Borrowing, the Parent Borrower shall be deemed to have selected an
Interest Period of seven days’ duration.
SECTION 2.04.    Competitive Bid Procedure.
(a)    Requests for Bids by the Parent Borrower. Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Parent Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans denominated
in Dollars; provided that (i) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total Commitments and (ii) in the event the Commitment
Termination Date shall have been extended as provided in Section 2.20, the sum
of (x) the LC Exposure attributable to Letters of Credit expiring after any
Existing Commitment Termination Date, plus (y) the aggregate principal

-22-
    

--------------------------------------------------------------------------------




amount of outstanding Competitive Loans maturing after such Existing Commitment
Termination Date plus (z) the Swingline Exposure attributable to Swingline Loans
maturing after such Existing Commitment Termination Date shall not exceed the
total Commitments that shall have been extended to a date after the latest
expiration date of such Letters of Credit and the latest maturity date of such
Competitive Loans and such Swingline Loans. To request Competitive Bids, the
Parent Borrower shall notify the Administrative Agent of such request by
telephone, in the case of a Eurocurrency Borrowing, not later than 1:00 p.m.,
New York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the date of the proposed Borrowing; provided
that the Parent Borrower may submit up to (but not more than) one Competitive
Bid Request on the same day, but a Competitive Bid Request shall not be made
within four Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery, facsimile or e-mail (in .pdf or .tif format) to the Administrative
Agent of a written Competitive Bid Request in a form approved by the
Administrative Agent and signed by a Responsible Officer of the Parent Borrower.
Each such telephonic and written Competitive Bid Request shall specify the
following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    the maturity date of such Borrowing, which date shall not be less than
seven days or more than 360 days after the date of such Borrowing;
(iv)    whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;
(v)    the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” that does not
extend beyond the earliest Commitment Termination Date then in effect; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof, inviting the Lenders to submit Competitive Bids.
(b)    Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Parent Borrower in
response to a Competitive Bid Request. Each Competitive Bid by a Lender must be
in a form approved by the Administrative Agent and must be received by the
Administrative Agent by facsimile or e-mail (in .pdf or .tif format), in the
case of a Competitive Eurocurrency Borrowing, not later than 9:30 a.m., New York
City time, three Business Days before the proposed date of such Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City
time, on the proposed date of such Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender of such rejection as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be
$5,000,000 or a larger multiple of $1,000,000 and which may equal the entire
principal amount of the Competitive Borrowing requested by the Parent Borrower)
of the Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Competitive Bid Rates at which the Lender is prepared to
make such Loan or Loans (expressed as a percentage rate per annum in the form of
a decimal to no more than four decimal places) and (iii) the Interest Period for
each such Loan and the last day thereof.
(c)    Notification of Bids by Administrative Agent. The Administrative Agent
shall promptly notify the Parent Borrower by facsimile or e-mail of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

-23-
    

--------------------------------------------------------------------------------




(d)    Acceptance of Bids by the Parent Borrower. Subject only to the provisions
of this paragraph, the Parent Borrower may accept or reject any Competitive Bid.
The Parent Borrower shall notify the Administrative Agent by telephone,
confirmed by facsimile or e-mail (in.pdf or .tif format) of a writing signed by
a Responsible Officer of the Parent Borrower and in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Competitive Eurocurrency
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of the
Parent Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Parent Borrower shall not accept a Competitive Bid
made at a particular Competitive Bid Rate if the Parent Borrower rejects a
Competitive Bid made at a lower Competitive Bid Rate, (iii) the aggregate amount
of the Competitive Bids accepted by the Parent Borrower shall not exceed the
aggregate amount of the requested Competitive Borrowing specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) of this proviso, the Parent Borrower may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) of this proviso, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a principal amount of
$5,000,000 or a larger multiple of $1,000,000; provided, further, that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) of the first proviso of this paragraph, such
Competitive Loan may be in the amount of $1,000,000 or any multiple thereof, and
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to such
clause (iv) the amounts shall be rounded to multiples of $1,000,000 in a manner
determined by the Parent Borrower. A notice given by the Parent Borrower
pursuant to this paragraph shall be irrevocable.
(e)    Notification of Acceptances by the Administrative Agent. The
Administrative Agent shall promptly notify each bidding Lender whether or not
its Competitive Bid has been accepted (and, if so, the amount and Competitive
Bid Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.
(f)    Bids by the Administrative Agent. If the Administrative Agent shall elect
to submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Parent Borrower at least one quarter of an hour
earlier than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section. Any Competitive Bid submitted by the Administrative Agent that fails to
comply with the provisions of paragraph (b) above and this paragraph (f) shall
be void ab initio.
SECTION 2.05.    Swingline Loans.
(a)    Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000, (ii) the aggregate principal amount of outstanding Swingline Loans
of any Swingline Lender exceeding the Swingline Commitment of such Swingline
Lender, (iii) the Revolving Credit Exposure of any Swingline Lender exceeding
the Commitment of such Swingline Lender, (iv) the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans exceeding the total Commitments or (v) in the event the Commitment
Termination Date shall have been extended as provided in Section 2.20, the sum
of (x) the LC Exposure attributable to Letters of Credit expiring after any
Existing Commitment Termination Date, plus (y) the aggregate principal amount of
outstanding Competitive Loans maturing after such Existing Commitment
Termination Date, plus (z) the Swingline Exposure attributable to Swingline
Loans maturing after such Existing Commitment Termination Date exceeding the
total Commitments that shall have been extended to a date after the latest
expiration date of such Letters of Credit and the latest maturity date of such
Competitive Loans and such Swingline Loans; provided that (A) no Swingline
Lender shall be required to make a Swingline Loan to refinance an outstanding
Swingline Loan and (B) each Swingline Borrowing shall be made by the Swingline
Lenders ratably in accordance with their respective Swingline

-24-
    

--------------------------------------------------------------------------------




Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.
The failure of any Swingline Lender to make any Swingline Loan required to be
made by it shall not relieve any other Swingline Lender of its obligations
hereunder; provided that the Swingline Commitments of the Swingline Lenders are
several and no Swingline Lender shall be responsible for any other Swingline
Lender’s failure to make Swingline Loans as required.
(b)    Notice of Swingline Loans by the Parent Borrower. To request a Swingline
Borrowing, the Parent Borrower shall notify the Administrative Agent of such
request by telephone, not later than 3:00 p.m., New York City time, on the day
of the proposed Swingline Borrowing. Each such notice shall be irrevocable and
shall be confirmed promptly by hand delivery, facsimile or e-mail (in.pdf or
.tif format) to the Administrative Agent of a written Borrowing Request in the
form approved by the Administrative Agent and signed by a Responsible Officer of
the Parent Borrower. Each such telephonic and written Borrowing Request shall
specify, in compliance with Section 2.02, the requested date (which shall be a
Business Day), the principal amount of the requested Swingline Borrowing and the
location and number of the applicable Borrower’s account to which funds are to
be disbursed, or, in the case of any Swingline Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(f), the
identity of the Issuing Lender that made such LC Disbursement. The
Administrative Agent will promptly advise each Swingline Lender of any such
Borrowing Request received from the Parent Borrower and of the amount of such
Swingline Lender’s Swingline Loan to be made as part of the requested Swingline
Borrowing. Each Swingline Lender shall make each Swingline Loan to be made by it
hereunder available to the Borrowers by means of a credit to a deposit account
of the applicable Borrower specified in such Borrowing Request (or, in the case
of a Swingline Borrowing made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(f), by remittance to the relevant Issuing Lender) by
5:00 p.m., New York City time, on the requested date of such Swingline Loan.
(c)    Participations by Lenders in Swingline Loans. Each Swingline Lender may
by written notice given to the Administrative Agent not later than 12:00 p.m.,
New York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of its Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Lenders will be required to participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees to pay,
upon receipt of notice as provided above in this paragraph, to the
Administrative Agent, in Dollars, for account of the applicable Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in making any Swingline Loan, each Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Parent Borrower deemed made pursuant
to Section 5.02, unless, at least two Business Days prior to the time such
Swingline Loan was made, the Required Lenders shall have notified such Swingline
Lender (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 5.02 would not be satisfied if such
Swingline Loan were then made (it being understood and agreed that, in the event
any Swingline Lender shall have received any such notice, no Swingline Lender
shall make any Swingline Loan until and unless it shall be satisfied that the
events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist). Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders under this paragraph), and the Administrative Agent
shall promptly pay to the applicable Swingline Lender the amounts so received by
it from the Lenders.
The Administrative Agent shall notify the Parent Borrower of any participations
in any Swingline Loan acquired pursuant to the preceding paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan

-25-
    

--------------------------------------------------------------------------------




after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
and any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to the preceding paragraph and to such Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to such Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Borrowers
for any reason. The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not relieve the Borrowers of any default in the payment
thereof.
SECTION 2.06.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Parent Borrower may
request any Issuing Lender to issue, at any time and from time to time during
the Availability Period, Letters of Credit denominated in Dollars for the
account of the Parent Borrower or any Restricted Subsidiary in such form as is
acceptable to the Administrative Agent and such Issuing Lender in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Commitments. From and after the Effective Date, each Existing Letter of
Credit shall be deemed, for all purposes of this Agreement (including paragraphs
(e) and (f) of this Section), to be a Letter of Credit issued for the account of
the Borrowers on the Effective Date.
(b)    Notice of Issuance, Amendment, Renewal or Extension; Auto-Renewal Letters
of Credit.
(i)        To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit, other than an automatic
renewal of an Auto-Renewal Letter of Credit permitted pursuant to clause (ii) of
this Section 2.06(b)), the Parent Borrower shall hand deliver, fax or e-mail (in
.pdf or .tif format) to the relevant Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the relevant Issuing Lender, the Parent Borrower also
shall submit a letter of credit application on such Issuing Lender’s standard
form in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Parent Borrower to, or entered into by the Parent Borrower
with, an Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(ii)        Any Letter of Credit issuable under this Agreement may be issued, if
the Parent Borrower so requests and the relevant Issuing Lender so agrees, in
the form of an Auto-Renewal Letter of Credit; provided that any such
Auto-Renewal Letter of Credit must permit such Issuing Lender to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof of such Issuing Lender’s option not to extend the Letter of Credit
beyond the expiration date (a “Non-Renewal Notice”). Such Issuing Lender shall
have the option to issue a Non-Renewal Notice during a specified period in each
such twelve-month period to be agreed upon by the Parent Borrower, such Issuing
Lender and the Administrative Agent at the time such Letter of Credit is issued
(the date of such notice shall be referred to herein as the “Non-Renewal Notice
Date”). Once an Auto-Renewal Letter of Credit has been issued, each Lender shall
be deemed to have authorized (but may not require) the relevant Issuing Lender
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than one year after its date of issuance or renewal; provided that such
Issuing Lender shall not permit any such renewal if such Issuing Lender has
reasonably determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms of this Agreement (by
reason of the provisions of paragraph (c) or (d) of this Section or otherwise).
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Parent Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed $200,000,000 and,
subject to the last sentence of this subsection (c), no

-26-
    

--------------------------------------------------------------------------------




more than $100,000,000 of which may be in respect of Standby Letters of Credit
(the “Standby Letters of Credit Sublimit”), (ii) the aggregate amount of the
Letter of Credit Exposure attributable to Letters of Credit issued by any
Issuing Lender shall not exceed the LC Sublimit of such Issuing Lender,
(iii) the Revolving Credit Exposure of any Lender shall not exceed the
Commitment of such Lender, (iv) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans shall not
exceed the total Commitments and (v) in the event the Commitment Termination
Date shall have been extended as provided in Section 2.20, the sum of (x) the LC
Exposure attributable to Letters of Credit expiring after any Existing
Commitment Termination Date, plus (y) the aggregate principal amount of
outstanding Competitive Loans maturing after such Existing Commitment
Termination Date plus (z) the Swingline Exposure attributable to Swingline Loans
maturing after such Existing Commitment Termination Date shall not exceed the
total Commitments that shall have been extended to a date after the latest
expiration date of such Letters of Credit and the latest maturity date of such
Competitive Loans and such Swingline Loans. Notwithstanding the foregoing, the
Parent Borrower may adjust the amount of the Standby Letters of Credit Sublimit
by providing three (3) Business Days prior written notice to the Administrative
Agent, so long as the total of such Standby Letters of Credit Sublimit plus any
LC Exposure in respect of Commercial Letters of Credit outstanding does not
exceed the aggregate sublimit for Letters of Credit set forth in Section
2.06(c)(i). The Administrative Agent shall promptly confirm to the Parent
Borrower, the Issuing Lenders and the Lenders the amount and the effective date
of the revised sublimits.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve-months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit), subject to automatic renewal of any Auto-Renewal Letter of
Credit as provided in Section 2.06(b)(ii), and (ii) the date that is five
Business Days prior to the Commitment Termination Date.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default
or reduction or termination of the Commitments, or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the expiration thereof or of the Commitments. Each
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the relevant Issuing Lender shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the Borrowers deemed made pursuant to Section 5.02, unless, at least
two Business Days prior to the time of issuance, or the time of any amendment,
renewal or extension subject to Section 5.02, of any Letter of Credit by such
Issuing Lender (or, in the case of an automatic renewal permitted pursuant to
clause (ii) of Section 2.06(b), at least two Business Days prior to the time by
which the election not to permit renewal must be made by the relevant Issuing
Lender), the Required Lenders shall have notified the applicable Issuing Lender
(with a copy to the Administrative Agent) in writing that, as a result of one or
more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 5.02 would not be satisfied if such
Letter of Credit were then issued or so amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Lender shall have received
any such notice, no Issuing Lender shall issue, amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the relevant Issuing Lender, such Lender’s Applicable Percentage of
each LC Disbursement made by an Issuing Lender (i) in the event the Borrowers
fail to reimburse such LC Disbursement when due, as provided in paragraph (f) of
this Section, promptly upon the receipt of notice from the Administrative Agent
referred to in paragraph (f) of this Section and (ii) if any reimbursement
payment is required to be refunded to the Borrowers for any reason, at any time
thereafter, promptly upon the request of such

-27-
    

--------------------------------------------------------------------------------




Issuing Lender. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.07 with respect to Syndicated Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders under this paragraph), and the Administrative Agent
shall promptly pay to the relevant Issuing Lender the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from any Borrower pursuant to paragraph (f) of this Section, the
Administrative Agent shall distribute such payment to the relevant Issuing
Lender or, to the extent that the Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve the applicable
Borrower of its obligation to reimburse such LC Disbursement.
(f)    Disbursement and Reimbursement. If an Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, such Issuing Lender shall give
prompt notice thereof to the Administrative Agent and the Parent Borrower by
telephone (confirmed by hand delivery, facsimile or e-mail), and the Borrowers
shall reimburse such Issuing Lender in respect of such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on (i) the Business Day that the Parent
Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Parent Borrower receives such notice, if such notice
is not received prior to such time; provided that if such LC Disbursement is not
less than (x) $2,000,000 in the case of a Syndicated ABR Borrowing and
(y) $1,000,000 in the case of a Swingline Borrowing, the Parent Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with a Syndicated
ABR Borrowing or a Swingline Borrowing in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Syndicated ABR Borrowing or Swingline
Borrowing.
If the Borrowers fail to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof.
(g)    Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, (iv) the failure to perfect
any lien or security interest granted to, or in favor of, the Administrative
Agent or any of the Lenders as security for any reimbursement obligations in
respect of any LC Disbursement, (v) any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (vi) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder.
None of the Administrative Agent, the Lenders or the Issuing Lenders, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Lender; provided that the
foregoing shall not be construed to excuse an Issuing Lender from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby

-28-
    

--------------------------------------------------------------------------------




waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by such Issuing Lender’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree, to the
fullest extent permitted by law, that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Lender (with such absence to be
presumed unless otherwise determined by a court of competent jurisdiction in a
final and nonappealable judgment), such Issuing Lender shall be deemed to have
exercised care in each such determination, and that:
(i)    an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    an Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
an Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(h)    Disbursement Procedures. The Issuing Lender for any Letter of Credit
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under such Letter of
Credit. Such Issuing Lender shall promptly after such examination notify the
Administrative Agent and the Parent Borrower by telephone (confirmed by hand
delivery, facsimile or e-mail) of such demand for payment and whether such
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse such Issuing Lender and the Lenders
with respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Lender for any Letter of Credit shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to, but excluding the date that the Borrowers reimburse
such LC Disbursement, at the rate per annum then applicable to Syndicated ABR
Loans; provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.13(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
such Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment, and shall be payable on demand or, if no demand has been made, on
the date on which the Borrowers reimburse the applicable LC Disbursement in
full.
(j)    Additional Issuing Lenders; Termination of Issuing Lenders. An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Parent Borrower, the
Administrative Agent and the relevant Issuing Lender. The Administrative Agent
shall notify the Lenders of any such addition or termination. At the time any
such termination shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the Issuing Lender being terminated pursuant to
Section 2.12(b). From and after the effective date of any such addition, the new
Issuing Lender shall have all the rights and obligations of an Issuing Lender
under this Agreement with respect to Letters of Credit to be issued thereafter.
After the termination of an Issuing Lender hereunder, the terminated Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to any
outstanding Letters of Credit issued by it prior to such termination, but shall
not be required to issue any new Letters of Credit or to amend, renew or extend
any such outstanding Letters of Credit.
(k)    Issuing Lender Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Lender shall, in addition to
its notification obligations set forth elsewhere in this

-29-
    

--------------------------------------------------------------------------------




Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Lender, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Lender issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the stated amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), (iii) on each Business Day on which such Issuing Lender makes any
LC Disbursement, the date and amount of such LC Disbursement, (iv) on any
Business Day on which the Borrowers fail to reimburse an LC Disbursement
required to be reimbursed to such Issuing Lender on such day, the date of such
failure and the amount of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Lender.
(l)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated pursuant to Article VIII, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall immediately
deposit into an account established and maintained on the books and records of
the Administrative Agent, which account may be a “securities account” (within
the meaning of Section 8‑501 of the UCC), in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in immediately available
funds in Dollars equal to 103% of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Parent Borrower
described in clause (h) or (i) of Article VIII. The Borrowers also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.21. Each such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure and other obligations of the Borrowers under this
Agreement, and for this purpose the Borrowers hereby grant a security interest
to the Administrative Agent for the benefit of the Lenders and the Issuing
Lenders in such collateral account and in any financial assets (as defined in
the UCC) or other property held therein.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. All amounts on deposit
pursuant to this paragraph (l) shall be invested by the Administrative Agent in
interest bearing instruments or accounts, with the selection of which
instruments or accounts to be determined by the Administrative Agent in its sole
discretion; provided that the Administrative Agent shall consult with the Parent
Borrower as to the selection of such instruments or accounts; provided, further,
that such investments shall be at the risk and expense of the Borrowers. Other
than any interest earned on the investment of such deposits, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but (i) subject to the consent of Lenders with LC Exposure
representing 100% of the total LC Exposure and (ii) in the case of any such
application at a time when any Lender is a Defaulting Lender (but only if, after
giving effect thereto, the remaining cash collateral shall be less than the
aggregate LC Exposure of all the Defaulting Lenders), the consent of each
Issuing Lender)), be applied to satisfy other obligations of the Borrowers under
this Agreement. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, the
amount (including any interest and profits earned thereon as aforesaid) standing
to the credit of such account (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all Events of Default
have been cured or waived. If the Borrowers are required to provide an amount of
cash collateral hereunder pursuant to Section 2.21, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers, as promptly as
practicable, to the extent that, after giving effect to such return, no Issuing
Lender shall have any exposure in respect of any outstanding Letter of Credit
that is not fully covered by the Commitments of the Non-Defaulting Lenders
and/or the remaining cash collateral and no Event of Default shall have occurred
and be continuing.
SECTION 2.07.    Funding of Borrowings.

-30-
    

--------------------------------------------------------------------------------




(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time (or, in the case of any Syndicated ABR
Loan, 4:00 p.m., New York City time), to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account of the
applicable Borrower designated by the Parent Borrower in the applicable
Borrowing Request; provided that Syndicated ABR Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(f) shall be
remitted by the Administrative Agent to the relevant Issuing Lender specified in
the applicable Borrowing Request.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Syndicated ABR Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
SECTION 2.08.    Interest Elections.
(a)    Elections by the Parent Borrower for Syndicated Borrowings. The Loans
comprising each Syndicated Borrowing initially shall be of the Type specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03(d)
and, in the case of a Syndicated Eurocurrency Borrowing, shall have the Interest
Period specified in such Borrowing Request or as otherwise provided in Section
2.03(d). Thereafter, the Parent Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Syndicated Eurocurrency Borrowing, may elect
the Interest Period therefor, all as provided in this Section. The Parent
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings or Swingline Borrowings, which
may not be converted or continued.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Parent Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Parent Borrower were requesting a Syndicated Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or e-mail (in .pdf
or .tif format) to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Parent Borrower.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

-31-
    

--------------------------------------------------------------------------------




(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Syndicated Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Parent Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Syndicated Eurocurrency Borrowing prior to the end of the Interest Period
therefor, then, unless such Syndicated Eurocurrency Borrowing is repaid as
provided herein, the Parent Borrower shall be deemed to have selected an
Interest Period of seven days’ duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower (provided that no such notice
shall be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to the Parent Borrower), then, so long as an Event of
Default is continuing (A) no outstanding Syndicated Borrowing may be converted
to or continued as a Syndicated Eurocurrency Borrowing and (B) unless repaid,
each Syndicated Eurocurrency Borrowing shall be converted to a Syndicated ABR
Borrowing at the end of the Interest Period therefor.
SECTION 2.09.    Termination, Reduction and Increase of the Commitments.
(a)    Scheduled Termination. Unless previously terminated, each Commitment
shall terminate on the Commitment Termination Date applicable to such
Commitment.
(b)    Voluntary Termination or Reduction. The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
partial reduction of the Commitments shall be in an amount that is $5,000,000 or
a larger multiple thereof and (ii) the Parent Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the total Commitments.
(c)    Notice of Voluntary Termination or Reduction. The Parent Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Parent Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

-32-
    

--------------------------------------------------------------------------------




(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
(e)    Increase of Commitments.
(i)        Requests for Increase. The Parent Borrower may, at any time following
the Effective Date, effect an increase in the Commitments hereunder (each such
increase being a “Commitment Increase”) by having one or more Additional
Commitment Lenders provide new or additional Commitments hereunder, by notice to
the Administrative Agent specifying the amount of the relevant Commitment
Increase, the identity of the Additional Commitment Lender(s) and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three Business Days after delivery of such
notice and 30 days prior to the Commitment Termination Date (or, if at such
time, there shall exist different Commitment Termination Dates for the Lenders
hereunder, the latest applicable Commitment Termination Date); provided that:
(A)    the minimum amount of each Commitment Increase shall be $25,000,000;
(B)    immediately after giving effect to any Commitment Increase, the aggregate
Commitments hereunder shall not exceed $1,200,000,000;
(C)    at the time of any such Commitment Increase, no Default shall have
occurred and be continuing or would result therefrom; and
(D)    the representations and warranties set forth in Article IV and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Commitment Increase Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
Each notice by the Parent Borrower under this paragraph shall be deemed to
constitute a representation and warranty by the Parent Borrower as to the
matters specified in clauses (B), (C) and (D) above as of the relevant
Commitment Increase Date. Notwithstanding anything herein to the contrary, no
Lender shall have any obligation hereunder to become an Additional Commitment
Lender and any election to do so shall be in the sole discretion of each Lender.
(ii)        Effectiveness of Increase. Each Commitment Increase (and the new or
additional Commitment of each Additional Commitment Lender resulting therefrom)
shall become effective as of the relevant Commitment Increase Date upon receipt
by the Administrative Agent, on or prior to 2:00 p.m., New York City time, on
such Commitment Increase Date, of:
(A)    a certificate executed by a Responsible Officer of the Parent Borrower
stating that the conditions with respect to such Commitment Increase under this
paragraph (e) have been satisfied;
(B)    an agreement, in form and substance satisfactory to the Parent Borrower
and the Administrative Agent, pursuant to which each such Additional Commitment
Lender shall, effective as of such Commitment Increase Date, provide a new or
additional Commitment hereunder in the amount specified therein and (if not then
an existing Lender) become a Lender hereunder, in each case duly executed by
each such Additional Commitment Lender and the Parent Borrower and acknowledged
by the Administrative Agent; and
(C)    such evidence of authority of the Parent Borrower to effect such
Commitment Increase as the Administrative Agent may reasonably request.
Upon the Administrative Agent’s receipt of a fully executed agreement from each
Additional Commitment Lender referred to in clause (B) above, together with the
certificates and/or other documents referred to in clauses (A) and (C) above,
the Administrative Agent shall record the information contained in each such
agreement in the Register

-33-
    

--------------------------------------------------------------------------------




and give prompt notice of the effectiveness of the relevant Commitment Increase
to the Parent Borrower and the Lenders (including each Additional Commitment
Lender).
(iii)    On each Commitment Increase Date, (i) the aggregate principal amount of
the Syndicated Loans outstanding (the “Existing Syndicated Borrowings”)
immediately prior to the effectiveness of such Commitment Increase shall be
deemed to be repaid, (ii) each Additional Commitment Lender that shall have had
a Commitment prior to the effectiveness of such Commitment Increase shall pay to
the Administrative Agent in Dollars, in immediately available funds, an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Commitment Increase) multiplied by (2) the aggregate amount of the Resulting
Syndicated Borrowings (as defined below) and (B) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Commitment Increase) multiplied by (2) the aggregate
amount of the Existing Syndicated Borrowings, (iii) each Additional Commitment
Lender that shall not have had a Commitment prior to the effectiveness of such
Commitment Increase shall pay to Administrative Agent in Dollars, in immediately
available funds, an amount equal to the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Commitment Increase) multiplied by (2) the aggregate amount of the Resulting
Syndicated Borrowings, (iv) after the Administrative Agent receives the funds
specified in clauses (ii) and (iii) above, the Administrative Agent shall pay to
each Lender the portion of such funds that is equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Commitment Increase) multiplied by
(2) the aggregate amount of the Existing Syndicated Borrowings, and (B) the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Commitment Increase) multiplied by (2) the
aggregate amount of the Resulting Syndicated Borrowings, (v) after the
effectiveness of such Commitment Increase, the Parent Borrower shall be deemed
to have made new Syndicated Borrowings (the “Resulting Syndicated Borrowings”)
in an aggregate amount equal to the aggregate amount of the Existing Syndicated
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Parent Borrower shall deliver such Borrowing Request),
(vi) each Lender shall be deemed to hold its Applicable Percentage of each
Resulting Syndicated Borrowing (calculated after giving effect to the
effectiveness of such Commitment Increase) and (vii) the Borrowers shall pay
each Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Syndicated Borrowings. The deemed payments of the Existing Syndicated
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such Commitment Increase occurs other than on the last day of
the Interest Period relating thereto. Upon each Commitment Increase, the
participation interests of the Lenders in the then outstanding Letters of Credit
shall automatically be adjusted to reflect, and each Lender (including each
Additional Commitment Lender) shall have a participation in each such Letter of
Credit equal to, the Lenders’ respective Applicable Percentage of the aggregate
amount available to be drawn under each such Letter of Credit, after giving
effect to such Commitment Increase.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    Repayment. The Borrowers hereby unconditionally promise to pay the Loans
as follows:
(i)    to the Administrative Agent for account of each Lender the outstanding
principal amount of the Syndicated Loans of such Lender on the Commitment
Termination Date applicable to such Syndicated Loans,
(ii)    to the Administrative Agent for account of each Lender the then unpaid
principal amount of each Competitive Loan of such Lender on the last day of the
Interest Period therefor, and
(iii)    to the applicable Swingline Lender or, to the extent required by
Section 2.05(c), to the Administrative Agent for account of the Lenders, the
then unpaid principal amount of each Swingline Loan on the earlier of the
Commitment Termination Date applicable to such Swingline Loan and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least seven Business Days after such Swingline Loan is made;
provided that on each date that a Syndicated Borrowing or Competitive Borrowing
is made, the Borrowers shall repay all Swingline Loans then outstanding.

-34-
    

--------------------------------------------------------------------------------




(b)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(c)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and, if applicable, each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.
(d)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans or pay any other amounts hereunder in accordance with the
terms of this Agreement.
(e)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in customary form reasonably satisfactory to the
Parent Borrower and the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein or its registered assigns.
SECTION 2.11.    Prepayment of Loans.
(a)    Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty, subject to the requirements of this Section; provided that the
Borrowers shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.
(b)    Notices, Etc. The Parent Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Borrowing, each Swingline Lender)
by telephone (confirmed by hand delivery, facsimile or e-mail (in .pdf or .tif
format)) of any prepayment hereunder (i) in the case of prepayment of a
Syndicated Eurocurrency Borrowing or of a Competitive Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Syndicated ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Borrowing, not later than 1:00 p.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Syndicated Borrowing
or Competitive Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Class and
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and any payments pursuant to Section 2.16, if applicable. If the Parent Borrower
provides a notice of prepayment but fails to make a timely selection of the
Borrowing or Borrowings to be prepaid, such prepayment shall be applied, first,
to pay any outstanding Swingline Borrowing, second, to any outstanding
Syndicated ABR Borrowings and, third, to the outstanding Syndicated Eurocurrency
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first).
SECTION 2.12.    Fees.

-35-
    

--------------------------------------------------------------------------------




(a)    Commitment Fees. The Borrowers agree to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the date hereof to but excluding the date
such Commitment terminates; provided that Swingline Loans shall be excluded for
the purposes of this calculation. Accrued commitment fees shall be payable in
arrears on each Quarterly Date and on the date the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Commitments terminate
shall be payable on demand. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    Letter of Credit Fees. The Borrowers agree to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Rate applicable to interest on Syndicated
Eurocurrency Loans (or, the case of Commercial Letters of Credit, 50% of such
Applicable Rate) on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to each Issuing Lender
a fronting fee, if any, which shall accrue at the rate or rates per annum
separately agreed upon between the Parent Borrower and such Issuing Lender on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) in respect of Letters of Credit
issued by such Issuing Lender during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any such LC Exposure, as well as such
Issuing Lender’s standard fees with respect to the administration, issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees, if any, accrued
through and including each Quarterly Date shall be payable on the third Business
Day following such Quarterly Date, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees, if any,
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)    Administrative Agent Fees. The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the relevant Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate.
(b)    Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted LIBO Rate for the Interest Period for such
Borrowing plus the Applicable Rate, or (ii) in the case of a Competitive
Eurocurrency Borrowing, the LIBO Rate for the Interest Period for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Borrowing.
(c)    Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate applicable to such Loan.

-36-
    

--------------------------------------------------------------------------------




(d)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(e)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans and Swingline Loans, upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand; (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Syndicated ABR Loan prior to the
Commitment Termination Date applicable to such Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment; and (iii) in the event of any conversion of any
Syndicated Eurocurrency Borrowing prior to the end of the Interest Period
therefor, accrued interest on such Borrowing shall be payable on the effective
date of such conversion.
(f)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (in the case of a Syndicated
Eurocurrency Borrowing) or the LIBO Rate (in the case of a Competitive
Eurocurrency Borrowing) for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Eurocurrency Borrowing, any Lender that is required to
make a Loan included in such Borrowing) that the Adjusted LIBO Rate (in the case
of a Syndicated Eurocurrency Borrowing) or the LIBO Rate (in the case of a
Competitive Eurocurrency Borrowing) for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone, facsimile or e-mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Syndicated
Borrowing to, or the continuation of any Syndicated Borrowing as, a Syndicated
Eurocurrency Borrowing shall be ineffective and such Syndicated Borrowing
(unless prepaid) shall be continued as, or converted to, a Syndicated ABR
Borrowing, (ii) any Borrowing Request for a Syndicated Eurocurrency Borrowing
shall be treated as a request for a Syndicated ABR Borrowing and (iii) in the
case of any such Competitive Eurocurrency Borrowing, notwithstanding anything to
the contrary set forth herein, the applicable Lender or Lenders shall have no
obligation to make, and the Borrowers shall have no right or obligation to
borrow, the Loan of such Lender or the Loans of such Lenders, in each case,
included in such Borrowing.
SECTION 2.15.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:

-37-
    

--------------------------------------------------------------------------------




(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Lender;
(ii)    subject any Lender or any Issuing Lender or the Administrative Agent to
any Tax (other than (A) Indemnified Taxes, (B) Other Taxes, and (C) Excluded
Taxes) of any kind whatsoever with respect to its loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement, Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender or the Administrative Agent
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, such Issuing Lender or the Administrative Agent, as the
case may be, the Borrowers will pay to such Lender, such Issuing Lender or the
Administrative Agent, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender, such Issuing Lender or the
Administrative Agent, as the case may be, for such additional costs or expense
incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has had or would have the effect of reducing the rate of return on
such Lender’s or such Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment (or the Swingline Commitment) of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrowers
will pay to such Lender or such Issuing Lender, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts in Dollars (and including a
reasonable statement as to the calculation of such amount or amounts) necessary
to compensate such Lender or such Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Parent Borrower shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or such Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Parent Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or

-38-
    

--------------------------------------------------------------------------------




reductions is retroactive, then the nine‑month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Competitive Loans. Notwithstanding the foregoing provisions of this
Section, a Lender shall not be entitled to compensation pursuant to this Section
in respect of any Competitive Loan if the Change in Law (other than any Change
in Law referred to in the proviso of the definition of such term) that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of the Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Syndicated Eurocurrency Loan other than on the last
day of the Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Syndicated Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment as a result of a request by the Parent
Borrower pursuant to Section 2.19(b) of any Syndicated Eurocurrency Loan other
than on the last day of the Interest Period therefor, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the Interest Period for such Loan (or,
in the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate (in the case of a Syndicated Eurocurrency Loan) or the LIBO
Rate (in the case of a Competitive Eurocurrency Loan) for such Interest Period,
over (ii) the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in Dollars from other banks
in the London interbank market at the commencement of such period. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the Parent Borrower
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.17.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of an Obligor hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes (including Other Taxes); provided that if an Obligor or any other
applicable withholding agent shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Obligor or other applicable
withholding agent shall make or cause to be made such deductions and (iii) the
applicable Obligor or other applicable withholding agent shall timely pay or
cause to be paid the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of paragraph (a) above, the Obligor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Other Taxes, and Indemnified Taxes imposed or asserted on or attributable to
amounts paid or payable under this Section, but excluding Excluded Taxes under
all circumstances) paid or payable by the

-39-
    

--------------------------------------------------------------------------------




Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes (including Other Taxes) were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability, prepared in good faith and delivered to
the Parent Borrower by a Lender or an Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes (including Other Taxes) by the applicable Obligor to a
Governmental Authority, the applicable Obligor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes attributable to such Lender (but only to the
extent that the Obligors have not already indemnified the Administrative Agent
for such Taxes and without limiting the obligation of the Obligors to do so)
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph (e) shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
(f)    Lender Tax Certifications.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Parent Borrower and the Administrative Agent, at the time
or times reasonably requested by the Parent Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Parent Borrower or the Administrative Agent as will permit such payments
to be made without, or at a reduced rate of, withholding. In addition, any
Lender, if requested by the Parent Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Parent Borrower or the Administrative Agent as will enable the Parent
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (B) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Parent
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this paragraph (f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Parent Borrower and the Administrative
Agent in writing of such expiration, obsolescence or inaccuracy and update the
form or certification if it is legally eligible to do so.
(ii)        Without limiting the generality of the foregoing:
(A)    each Foreign Lender shall (x) furnish on or before the date on which it
becomes a party to this Agreement either (1) two accurate and complete
originally executed U.S. Internal Revenue Service Form W-8BEN or Form W-8BEN-E,
as applicable (or successor form), (2) two accurate and complete originally
executed U.S. Internal Revenue Service Form W-8ECI (or successor form), and/or
(3) two accurate and complete originally executed U.S. Internal Service Form
W-8IMY (together with the forms described in clauses (1) and (2), as required)
certifying, in each case, to such Foreign Lender’s legal entitlement to a
complete exemption from U.S. Federal withholding tax with respect to all
interest payments hereunder, and (y) provide a new Form W-8BEN or Form W-8BEN-E,
as applicable (or successor form) or Form W-8ECI (or successor form) and/or Form
W-8IMY (or successor form) upon the

-40-
    

--------------------------------------------------------------------------------




expiration or obsolescence of any previously delivered form to reconfirm
complete exemption from U.S. Federal withholding tax with respect to any
interest payment hereunder to the extent (in case of this clause (y)) such
Foreign Lender is legally able to do so; provided that any Foreign Lender that
is relying on the so-called “portfolio interest exemption” and is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the Parent Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (z) a controlled foreign corporation described in Section
881(c)(3)(C) of the Code, shall also furnish a “Non-Bank Certificate” in the
form of Exhibit C together with a Form W-8BEN or Form W-8BEN-E, as applicable.
For the avoidance of doubt, the legal inability of a Foreign Lender to provide
any documentation pursuant to this Section 2.17(f)(ii)(A) shall not cause any
Tax resulting from such inability to be an Excluded Tax in circumstances where
such inability arises solely due to a Change in Law subsequent to the date the
Foreign Lender becomes a party to this Agreement. Subject to Section 2.17(a), if
any Foreign Lender fails to provide the certifications described in this
paragraph, each such Foreign Lender acknowledges that the Parent Borrower and
the Administrative Agent shall be entitled to deduct and withhold any Taxes
imposed by the United States or any taxing authority thereof or therein, to the
extent required by law.
(B)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(ii)(B), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(g)    U.S. Lender Tax Certifications. Any Lender that is a United States
person, as defined in Section 7701(a)(30) of the Code and is not an exempt
recipient within the meaning of Treasury Regulations Section 1.6049-4(c), shall
deliver to the Parent Borrower (with a copy to the Administrative Agent) two
accurate and complete original signed copies of Internal Service Form W-9, or
any successor form that such person is entitled to provide, establishing that
the Lender is not subject to U.S. Federal backup withholding Tax.
(h)    Cooperation in Contesting Indemnified Taxes. If the Parent Borrower
determines in good faith that a reasonable basis exists for contesting any
Indemnified Taxes (including Other Taxes) for which additional amounts have been
paid under this Section 2.17, the Administrative Agent or the relevant Lender or
Issuing Lender, as the case may be, shall cooperate with the Parent Borrower in
challenging such Indemnified Taxes (including Other Taxes) at the Borrowers’
expense, if so requested by the Parent Borrower in writing; provided that, in
the sole discretion, exercised in good faith, of the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, doing so would not materially
prejudice the Administrative Agent, such Lender or such Issuing Lender, and the
Administrative Agent, such Lender or such Issuing Lender would not be required
to disclose any information it considers proprietary or make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Parent Borrower or any other Person.
(i)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes (including Other Taxes) as to which it has been
indemnified by an Obligor or with respect to which an Obligor has paid
additional amounts pursuant to this Section, it shall pay to the applicable
Obligor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the applicable Obligor under this
Section with respect to the Indemnified Taxes (including Other Taxes) giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the applicable Obligor,
upon the request of the Administrative Agent, such Lender or such Issuing
Lender, shall repay

-41-
    

--------------------------------------------------------------------------------




the amount paid over to the applicable Obligor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or an Issuing Lender
to disclose any information it considers proprietary or make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Obligor or any other Person. Notwithstanding anything to
the contrary in this clause (i), in no event will the Administrative Agent, any
Lender or any Issuing Lender be required to pay any amount to an Obligor
pursuant to this clause (i) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the Administrative Agent,
such Lender or such Issuing Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.
(j)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments by the Obligors. Each Obligor shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise), or under any other Loan Document (except to the
extent otherwise provided therein), prior to 1:00 p.m., New York City time, on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to an Issuing Lender or a
Swingline Lender as expressly provided herein and except payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03, which shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in Dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay all fees then due, and
all costs and expenses then due or reimbursable, to the Administrative Agent, in
its capacity as such, under any Loan Document, (ii) second, to pay all principal
and interest then due hereunder in respect of the Swingline Loans, ratably
between the Swingline Lenders in accordance with the amounts of such principal
and interest then due to the Swingline Lenders, (iii) third, to reimburse all
unreimbursed LC Disbursements and to pay all letter of credit fronting fees, if
any, then due hereunder, ratably between the Issuing Lenders entitled thereto in
accordance with the amounts thereof then due to the Issuing Lenders, (iv)
fourth, to pay all other interest and other fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of such
interest and fees then due to such parties, and (v) fifth, to pay all other
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of such principal then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein (for
the avoidance of doubt, as this Agreement is in effect from time to time),
including Sections 2.20(d) and 2.21: (i) each payment of commitment fees under
Section 2.12(a) and letter of credit fees under Section 2.12(b) shall be made
for account of the Lenders, and each termination or reduction of the amount of
the Commitments under Section 2.09 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments (or, in the case of any such payment of commitment fees
at a time when the Commitments shall have

-42-
    

--------------------------------------------------------------------------------




terminated or expired, pro rata according to the amounts of their respective
Revolving Credit Exposure); (ii) each Syndicated Borrowing shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of Syndicated Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of any Syndicated
Borrowing shall be applied ratably to the Loans included in the repaid or
prepaid Syndicated Borrowing; (iv) each Swingline Borrowing shall be allocated
pro rata between the Swingline Lenders according to the amounts of their
respective Swingline Commitments; and (v) each payment or prepayment of any
Swingline Borrowing shall be applied ratably to the Swingline Loans included in
the repaid or prepaid Swingline Borrowing.
(d)    Sharing of Payments by Lenders. If (i) any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans (other than a Competitive Loan)
or participations in LC Disbursements or Swingline Loans resulting in such
Lender’s receiving payment of a greater proportion of the aggregate amount of
its Loans (other than Competitive Loans) and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact and
(B) purchase (for cash at face value) participations in the Loans (other than
Competitive Loans) and participations in LC Disbursements and Swingline Loans of
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans (other than Competitive Loans) and participations in LC
Disbursements and Swingline Loans or (ii) any Swingline Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Swingline Loans resulting
in such Swingline Lender receiving payment of a greater proportion of the
aggregate amount of its Swingline Loans and accrued interest thereon than the
proportion received by the other Swingline Lender, then the Swingline Lender
receiving such greater proportion shall (A) notify the Administrative Agent and
the other Swingline Lender of such fact and (B) purchase (for cash at face
value) participations in the Swingline Loans of the other Swingline Lender to
the extent necessary so that the amount of all such payments shall be shared by
the Swingline Lenders ratably in accordance with the aggregate amounts of
principal of and accrued interest on their Swingline Loans, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Obligor pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as this Agreement
is in effect from time to time), including Sections 2.09(e)(iii) and 2.20(d), or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any Eligible Assignee.
Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Obligor in the amount of
such participation.
(e)    Payments by the Borrowers; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Parent
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Lender, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or such Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

-43-
    

--------------------------------------------------------------------------------




(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it hereunder to or for the account of
the Administrative Agent, any Issuing Lender or any Swingline Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.05(c),
2.06(e), 2.06(f), 2.07(b), 2.18(e) and 10.03(c)), in each case in such order as
shall be determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.15, (ii) the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, (iii) any Lender has become a Defaulting Lender, (iv) any
Lender has become a Non-Extending Lender or (v) any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of such Lender or each of the Lenders or each of the Lenders affected thereby
(so long as the consent of the Required Lenders has been obtained), then the
Parent Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.04), all of its interests, rights
(other than its existing rights to payment pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the related Loan Documents (other than any
outstanding Competitive Loans held by it) to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(A)    the Parent Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment or any Lender’s obligations in
respect of LC Exposure or Swingline Exposure is being assigned, each Issuing
Lender and each Swingline Lender), which consent shall not unreasonably be
withheld;
(B)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.04;
(C)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans that have been funded by
such Lender, accrued interest thereon, accrued fees and all other amounts
(except Competitive Loans) payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.16) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(D)    in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment and delegation will result in a reduction in such
compensation or payments thereafter;

-44-
    

--------------------------------------------------------------------------------




(E)    in the case of any such assignment and delegation resulting from any
Lender becoming a Non-Extending Lender, the assignee shall be an Additional
Commitment Lender and, upon the effectiveness of any such assignment and
delegation, such assignee shall be deemed to have consented to the extension of
the Commitment Termination Date requested in the relevant Extension Request
(and, if such assignment and delegation shall become effective after the
relevant Extension Effective Date, the Commitment Termination Date with respect
to such Additional Commitment Lender (insofar as relating to the interests,
rights and obligations under this Agreement and the related Loan Documents so
assigned and delegated) shall automatically extend to the date specified in the
relevant Extension Request); and
(F)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Parent Borrower, the Administrative
Agent and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
SECTION 2.20.    Extension of Commitment Termination Date.
(a)    The Parent Borrower may, by notice to the Administrative Agent (which
shall promptly notify the Lenders) not more than 90 days and not less than 30
days prior to each anniversary of the date hereof (or if such anniversary date
is not a Business Day, the Business Day next succeeding such anniversary),
request (each, an “Extension Request”) that the Lenders extend the Commitment
Termination Date then in effect (or, if at such time there shall exist different
Commitment Termination Dates for the Lenders hereunder, the latest applicable
Commitment Termination Date then in effect) (the “Existing Commitment
Termination Date”) for an additional one year (the date on which any such
extension shall become effective is referred to herein as an “Extension
Effective Date”); provided that only two Extension Requests may be requested
hereunder. Each Lender, acting in its sole discretion, shall, by notice to the
Parent Borrower and the Administrative Agent given not later than the 20th day
(or such later day as shall be acceptable to the Parent Borrower) following the
date of the Parent Borrower’s notice, advise the Parent Borrower and the
Administrative Agent whether or not such Lender agrees to such extension;
provided that any Lender that does not so advise the Parent Borrower shall be
deemed to have rejected such Extension Request (any such Lender which shall have
rejected or is deemed to have rejected such extension being a “Non-Extending
Lender”). The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation hereunder to extend its
Commitment.
(b)    The Parent Borrower shall have the right, at any time on or prior to, or
at any time following, the relevant Extension Effective Date, unless an Event of
Default shall have occurred and be continuing, to replace any Non-Extending
Lender with one or more Additional Commitment Lenders in accordance with Section
2.19(b). If requested by the Parent Borrower or the Administrative Agent, each
such Additional Commitment Lender shall enter into an agreement with the Parent
Borrower and the Administrative Agent, in form and substance satisfactory to the
Parent Borrower and the Administrative Agent, pursuant to which such Additional
Commitment Lender shall reconfirm its Commitment hereunder so assumed from the
relevant Non-Extending Lender and, in the case of any such replacement becoming
effective after the relevant Extension Effective Date, reconfirm the extension
of the Commitment Termination Date applicable thereto as contemplated by clause
(E) of Section 2.19(b).
(c)    If (and only if) the total of the Commitments of the Lenders that have
agreed in connection with any Extension Request to extend the Existing
Commitment Termination Date and (if applicable) the Commitments of the
Additional Commitment Lender(s) that shall have replaced any Non-Extending
Lender as contemplated by paragraph (b) above shall, in the aggregate, be at
least 50% of the aggregate amount of the Commitments in effect immediately prior
to the Extension Effective Date, then, effective as of the Extension Effective
Date, the Commitment Termination Date, but only with respect to each Lender that
has agreed to so extend its Commitment and (if applicable) each Additional
Commitment Lender that has replaced a Non-Extending Lender (and to Commitments
and Loans of each such Lender and Additional Commitment Lender), shall be
extended to the date that is one year after the then Existing Commitment
Termination Date (or, if such date is not a Business Day, the

-45-
    

--------------------------------------------------------------------------------




immediately preceding Business Day); provided that the extension of the Existing
Commitment Termination Date, and the occurrence of the Extension Effective Date,
shall not be effective with respect to any Lender unless as of the Extension
Effective Date: (i) no Default shall have occurred and be continuing; (ii) the
representations and warranties of the Obligors set forth in Article IV and in
the other Loan Documents shall be true and correct in all material respects, on
and as of the Extension Effective Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date); (iii) the Administrative Agent shall
have received a certificate executed by a Responsible Officer of the Parent
Borrower, dated as of the Extension Effective Date, stating that the conditions
with respect to such extension have been satisfied; and (iv) the Administrative
Agent shall have received such evidence and other related documents as it may
reasonably request with respect to the authorization of the Parent Borrower of
such extension and its obligations hereunder as so extended. Upon the
effectiveness of such extension, the Administrative Agent shall record the
relevant information in the Register and give prompt notice of such extension to
the Parent Borrower and the Lenders.
(d)    Notwithstanding anything herein to the contrary, (i) with respect to any
Non-Extending Lender, the Commitment Termination Date for such Lender shall
remain unchanged (and the Commitment of such Lender shall terminate, the Loans
made by such Lender to the Borrowers hereunder shall mature and be payable by
the Borrowers, and all other amounts owing to such Non-Extending Lender
hereunder shall be payable, on such date), and on such date the Borrowers shall
also make such other prepayments of Loans as shall be required in order that,
after giving effect to the termination of the Commitments of, and all payments
to, the Non-Extended Lenders pursuant to this sentence, the sum of (x) the
outstanding aggregate principal amount of all Loans and (y) the LC Exposure will
not exceed the Commitments and (ii) the “Availability Period” and the
“Commitment Termination Date” (without taking into consideration any extension
pursuant to this Section 2.20), as such terms are used in reference to any
Issuing Lender or any Letters of Credit issued by such Issuing Lender or any
Swingline Lender or any Swingline Loan made by such Swingline Lender, may not be
extended without the prior written consent of such Issuing Lender and such
Swingline Lender, as applicable (it being understood and agreed that, in the
event any Issuing Lender or Swingline Lender shall not have consented to any
such extension, (i) such Issuing Lender or Swingline Lender, as applicable,
shall continue to have all the rights and obligations of an Issuing Lender or a
Swingline Lender, as applicable, hereunder through the Existing Commitment
Termination Date (or the Availability Period determined on the basis thereof, as
applicable), and thereafter shall have no obligation to make any Swingline Loans
or to issue, amend, extend or renew any Letter of Credit (but shall, in each
case, continue to be entitled to the benefits of Sections 2.05, 2.06, 2.13,
2.15, 10.03 and 10.09, as applicable as to Letters of Credit or Swingline Loans
issued or made prior to such time), and (ii) the Borrowers shall cause the LC
Exposure attributable to Letters of Credit issued by such Issuing Lender and the
Swingline Exposure attributable to Swingline Loans made by such Swingline Lender
to be zero no later than the day on which such LC Exposure or Swingline
Exposure, as applicable, would have been required to have been reduced to zero
in accordance with the terms hereof without giving effect to any effectiveness
of the extension of the applicable Existing Commitment Termination Date pursuant
to this Section (and, in any event, no later than such Existing Commitment
Termination Date)).
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    no Defaulting Lender shall be entitled to receive any fee payable under
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender);
(b)    the Commitment, the Revolving Credit Exposure and the aggregate principal
amount of outstanding Competitive Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof;

-46-
    

--------------------------------------------------------------------------------




(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)        the Swingline Exposure (other than any portion thereof with respect
to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.05(c) and, in the case of any Defaulting Lender that
is a Swingline Lender, other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) and LC Exposure of
such Defaulting Lender (other than any portion thereof attributable to
unreimbursed LC Disbursements with respect to which such Defaulting Lender shall
have funded its participation as contemplated by Sections 2.06(e) and 2.06(f))
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that (A) the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure (in each case, excluding the portion thereof
referred to above) does not exceed the sum of all Non-Defaulting Lenders’
Commitments and (B) after giving effect thereto, the Revolving Credit Exposure
of any Non-Defaulting Lender shall not exceed the Commitment of such
Non-Defaulting Lender;
(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (A) first, prepay the portion of
such Defaulting Lender’s Swingline Exposure that has not been reallocated as set
forth in such clause and (B) second, cash collateralize for the benefit of the
Issuing Lenders the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated as set forth in such clause in accordance with the procedures
set forth in Section 2.06(l) for so long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)        if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the participation fees payable to
the Lenders pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation;
(v)        [reserved]; and
(vi)        if all or any portion of such Defaulting Lender’s LC Exposure that
is subject to reallocation pursuant to clause (i) above is neither reallocated
nor cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Lender or any other Lender
hereunder, and all participation fees payable under Section 2.12(b) with respect
to such portion of its LC Exposure, shall be payable to the Issuing Lenders (and
allocated among them ratably based on the amount of such portion of the LC
Exposure of such Defaulting Lender attributable to Letters of Credit issued by
each Issuing Lender) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Lender shall be required
to issue, amend, renew or extend any Letter of Credit, unless in each case it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with clause (c) above, and participating interests in
any such funded Swingline Loan or in any such issued, amended, renewed or
extended Letter of Credit will be allocated among the Non-Defaulting Lenders in
a manner consistent with clause (c)(i) above (and such Defaulting Lender shall
not participate therein).

-47-
    

--------------------------------------------------------------------------------




In the event that a Bankruptcy Event with respect to a Lender Parent of any
Lender shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue, no Swingline Lender shall be required to fund
any Swingline Loan, and no Issuing Lender shall be required to issue, amend,
renew or extend any Letter of Credit, unless such Swingline Lender or such
Issuing Lender, as the case may be, shall have entered into arrangements
(including arrangements referred to in clause (c) above, treating such Lender as
if it were a Defaulting Lender (with each Lender hereby agreeing to such
arrangements)) with the Borrowers or the applicable Lender satisfactory to such
Swingline Lender or such Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Parent Borrower, each Swingline
Lender and each Issuing Lender each agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par (plus pay any break funding amounts,
determined in accordance with Section 2.16, to the extent such purchase occurs
on a date other than on the last day of the Interest Period applicable to
thereto) such of the Syndicated Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.
ARTICLE III

Guarantee


SECTION 3.01.    The Guarantee. The Subsidiary Guarantors hereby jointly and
severally, as a primary obligor and not merely as a surety, guarantee to each
Lender, each other holder of a Guaranteed Obligation (as hereinafter defined)
and the Administrative Agent and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrowers and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Lenders or the Administrative Agent by a Borrower
under this Agreement and by any Obligor (other than, with respect to any
Subsidiary Guarantor, any Excluded Swap Obligations of such Subsidiary
Guarantor) under any of the other Loan Documents, in each case strictly in
accordance with the terms thereof and including all interest, fees and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceedings with respect to a Borrower, whether or not such interest,
fees or expenses are allowed as a claim in such proceeding (such obligations
being herein collectively called the “Guaranteed Obligations”). The Subsidiary
Guarantors hereby further jointly and severally agree that if a Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Subsidiary Guarantors will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
SECTION 3.02.    Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Subsidiary Guarantors hereunder shall be
absolute and unconditional, joint and several, under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Subsidiary Guarantors hereunder, which shall remain absolute
and unconditional as described above:
(i)    at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

-48-
    

--------------------------------------------------------------------------------




(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
(iv)    any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever. Each Subsidiary Guarantor agrees
that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Guaranteed Obligations
or operated as a discharge thereof) and not merely of collection, and hereby
expressly waives any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Borrower under this
Agreement or any other agreement or instrument referred to herein, or against
any other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.
SECTION 3.03.    Reinstatement. The obligations of the Subsidiary Guarantors
under this Article shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of a Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including fees of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
SECTION 3.04.    Subrogation. The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against any Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
SECTION 3.05.    Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Lenders, the obligations of
any Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by a
Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 3.01.
SECTION 3.06.    Instrument for the Payment of Money. To the fullest extent
permitted by N.Y. Civ. Prac. L&R § 3213 and other applicable law, each
Subsidiary Guarantor hereby acknowledges that the guarantee in this Article
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by such Subsidiary Guarantor in the payment of any moneys due hereunder,
shall have the right to bring motion action under N.Y. Civ. Prac. L&R § 3213.
SECTION 3.07.    Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising. Each Subsidiary Guarantor further agrees that the

-49-
    

--------------------------------------------------------------------------------




Guaranteed Obligations may be extended or renewed, in whole or in part, or
amended or modified, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any extension,
renewal, amendment or modification of any Guaranteed Obligation.
SECTION 3.08.    Rights of Contribution. The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section shall be subordinate and subject
in right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.
For purposes of this Section, (a) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (b) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (c) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (i) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (ii) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of any Borrower and the Subsidiary Guarantors hereunder and
under the other Loan Documents) of all of the Subsidiary Guarantors, determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the
Effective Date, as of the Effective Date, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.
SECTION 3.09.    General Limitation on Guarantee Obligations. In any action or
proceeding under the Bankruptcy Code, if the obligations of any Subsidiary
Guarantor under Section 3.01 would otherwise, taking into account the provisions
of Section 3.08, be held or determined to be void, invalid or unenforceable
under Section 548 of the Bankruptcy Code or any comparable applicable provisions
of state law on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. The term “Bankruptcy Code” means Title 11 of the
United States Code entitled “Bankruptcy.”
SECTION 3.10.    Designation of Subsidiary Guarantors. The Parent Borrower may
at any time and from time to time designate, in its sole discretion, any
Domestic Subsidiary (other than a Borrower) as a Subsidiary Guarantor, in each
case by delivery to the Administrative Agent of (a) a duly executed Guarantee
Assumption Agreement properly completed for such Subsidiary and in such number
of counterparts as may reasonably be requested by the Administrative Agent and
(b) proof of corporate action, incumbency of officers, opinions of counsel and
other documents consistent with those delivered by the Subsidiary Guarantors
pursuant to Section 5.01 on the Effective Date as may reasonably be requested by
the Administrative Agent. Any Subsidiary Guarantor designated as such pursuant
to this Section 3.10 shall continue to be a Subsidiary Guarantor until the
Parent Borrower shall have delivered written notice to the Administrative Agent
of the termination of such designation; provided that the preceding clause shall
not limit the Borrowers’ obligations with respect to Specified Subsidiaries
pursuant to Section 6.08.

-50-
    

--------------------------------------------------------------------------------




SECTION 3.11.    Release of Guarantees. A Subsidiary Guarantor will
automatically be released from its obligations under this Article III upon the
consummation of any transaction permitted by this Agreement as a result of which
neither the Parent Borrower nor any of its Subsidiaries owns any Equity Interest
in such Subsidiary Guarantor, provided that, if so required by this Agreement,
the Required Lenders shall have consented to such transactions and the terms of
such consent shall not have provided otherwise. In connection with any release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Obligor, at such Obligor’s expense, all documents that such Obligor shall
reasonably request to evidence such release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
ARTICLE IV
Representations and Warranties
The Parent Borrower represents and warrants to the Administrative Agent and the
Lenders that:
SECTION 4.01.    Organization. Each Obligor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, each such
Person (a) has all requisite power and authority to carry on its business as now
conducted and (b) is qualified to do business, and is in good standing, where
such qualification is required.
SECTION 4.02.    Authorization; Enforceability. The Transactions to be entered
into by each Borrower and each Subsidiary Guarantor are within each Borrower’s
and such Subsidiary Guarantor’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
and, if required, stockholder action. This Agreement has been duly executed and
delivered by each Borrower and each Subsidiary Guarantor that is a party hereto
and constitutes, and each other Loan Document to which a Borrower or a
Subsidiary Guarantor is a party, when executed and delivered by such Borrower or
such Subsidiary Guarantor will constitute, a legal, valid and binding obligation
of such Borrower and such Subsidiary Guarantor (as the case may be), enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 4.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) for such as have been
obtained or made and are in full force and effect and (ii) for those which could
not be reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by laws or other
organizational documents of any Borrower or Subsidiary Guarantor or any order of
any Governmental Authority, except for such violation which could not reasonably
be expected to have a Material Adverse Effect, (c) will not violate or result in
a default under any indenture, agreement or other instrument binding upon the
Parent Borrower or any of its Restricted Subsidiaries or their respective
assets, except for such violation or default which could not reasonably be
expected to have a Material Adverse Effect, or give rise to a right thereunder
to require any payment to be made by the Parent Borrower or any of its
Restricted Subsidiaries under any Material Indebtedness, and (d) will not result
in the creation or imposition of any Lien (other than a Lien permitted
hereunder) on any asset of the Parent Borrower or any of its Restricted
Subsidiaries.
SECTION 4.04.    Financial Condition; No Material Adverse Change.
(a)    The Parent Borrower has heretofore furnished to the Lenders the
consolidated balance sheet, and statements of income, stockholders’ equity, and
cash flows for the Parent Borrower and its Subsidiaries as of and for the fiscal
year ending January 31, 2015. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Parent Borrower and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP.

-51-
    

--------------------------------------------------------------------------------




(b)    Since January 31, 2015, there has been no materially adverse change in
the business, operations, assets, financial condition or property of the Parent
Borrower and the Restricted Subsidiaries, taken as a whole.
SECTION 4.05.    Properties.
(a)    The Parent Borrower, and each of its Restricted Subsidiaries, has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except to the extent the failure to have such could
not reasonably be expected to have a Material Adverse Effect.
(b)    Schedule 4.05(b) sets forth the address (including county) of all Real
Estate that is owned or leased by any Unrestricted Subsidiary as of the
Effective Date.
SECTION 4.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Borrower, threatened against or affecting the Parent Borrower or any of its
Restricted Subsidiaries (i) that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than those set
forth on Schedule 4.06) or (ii) that purport to question the validity, legality
or enforceability of any Loan Document or the Transactions.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, none of the Parent Borrower or any of its Restricted Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
SECTION 4.07.    Compliance with Laws and Agreements. The Parent Borrower and
each of its Restricted Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, material agreements (including, without limitation, any
agreements relating to the securitization of the Parent Borrower’s private label
credit cards and any agreements relating to Material Indebtedness) and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
SECTION 4.08.    Investment Company Status. Neither the Parent Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 4.09.    Taxes. The Parent Borrower and each of its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings, for which such Person has set aside on its books
adequate reserves, and as to which no Lien has arisen, or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 4.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 4.11.    Subsidiaries. Schedule 4.11(a) sets forth the name of, and the
ownership interest of the Parent Borrower in each Subsidiary as of the Effective
Date. As of the Effective Date, except as set forth on Schedule 4.11(a), the
Subsidiary Guarantors are not and each of their respective Subsidiaries is not
party to any joint venture, general or limited partnership, or limited liability
company, agreements or any other business ventures or entities.
SECTION 4.12.    Federal Reserve Regulations.

-52-
    

--------------------------------------------------------------------------------




(a)    Neither the Parent Borrower nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, (i) to buy or carry Margin Stock in violation
of, or in a manner that is inconsistent with, the provisions of applicable law
and the regulations of the Board, including Regulation U or X, (ii) to extend
credit to others for the purpose of buying or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose or (iii) for any purpose that
entails a violation of the provisions of the regulations of the Board, including
Regulation U or X.
SECTION 4.13.    Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Parent Borrower or any of its Restricted Subsidiaries to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) when taken as a whole contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.
SECTION 4.14.    Anti-Corruption Laws and Sanctions. The Parent Borrower and its
Subsidiaries and, to the knowledge of the Parent Borrower, their respective
officers, employees and directors, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) the Parent
Borrower, any Subsidiary or any of their respective directors or officers or (b)
to the knowledge of the Parent Borrower, any employee of the Parent Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby is a Sanctioned Person. The Parent
Borrower will not use, and will cause its Subsidiaries to not use, any Loan or
Letter of Credit, or the proceeds thereof, in violation of any Anti-Corruption
Law or applicable Sanctions.
ARTICLE V
Conditions
SECTION 5.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the date on which the following conditions shall have been
satisfied (or delivery of such documents is waived in accordance with
Section 10.02):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    Opinion of Counsel to the Obligors. The Administrative Agent shall have
received opinions, dated the Effective Date, of General Counsel of the Borrowers
and Subsidiary Guarantors and of Simpson Thacher & Bartlett LLP, special counsel
for the Borrowers and Subsidiary Guarantors, in form and substance reasonably
satisfactory to the Administrative Agent (and each Obligor hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent).
(c)    Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Obligor, the authorization of the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the president, a vice
president or a Financial Officer of the Parent Borrower, confirming, to the best
knowledge of such Person, following due inquiry, compliance with the

-53-
    

--------------------------------------------------------------------------------




conditions set forth in clauses (a) (but only in the event that the Parent
Borrower intends to request a Borrowing on the Effective Date), (b) and (c) of
the first sentence of Section 5.02 (except, in the case of clause (b) thereof,
without giving effect to the parenthetical statement therein).
(e)    Repayment of Existing Indebtedness. The Administrative Agent shall have
received evidence that the principal of and interest on, and all other amounts
owing in respect of, Indebtedness under the Existing Credit Agreement shall have
been (or shall simultaneously be) paid in full, that the commitments to extend
credit under the Existing Credit Agreement have been (or shall simultaneously
be) canceled or terminated, that letters of credit outstanding thereunder shall
have expired or been terminated or shall be Existing Letters of Credit and that
all Liens created pursuant thereto have been released.
(f)    Delivery of Information. The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act that have been requested at least
five Business Days prior to the Effective Date.
(g)    Fees and Expense Reimbursement. The payment by the Parent Borrower of
such fees and expense reimbursement as the Borrowers shall have agreed in
writing to pay to any Lender or the Administrative Agent in connection herewith,
including the reasonable and documented fees and expenses of Cahill Gordon &
Reindel LLP, New York counsel to JPMCB, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to the Parent Borrower at least
one Business Day prior to the Effective Date).
(h)    The Administrative Agent shall have received and be satisfied with the
lien search results (dated as of a date reasonably satisfactory to the
Administrative Agent) of the Parent Borrower and its Restricted Subsidiaries.
(i)    All governmental and third party approvals reasonably necessary in
connection with the financing contemplated hereby and the continuing operations
of the Parent Borrower and its Subsidiaries shall have been obtained and be in
full force and effect.
(j)    The Administrative Agent shall have received and be reasonably satisfied
with (A) the audited financial statements of the Parent Borrower and its
Subsidiaries for the fiscal years ended February 2, 2013, February 1, 2014, and
January 31, 2015 and (B) satisfactory unaudited interim consolidated financial
statements of the Parent Borrower for each fiscal quarter ended subsequent to
the date of the latest financial statements delivered pursuant to clause (A) of
this paragraph (j) and (C) the Borrower’s most recent projected income
statement, balance sheet and cash flows prepared on a quarterly basis through
January 30, 2016, and on an annual basis through February 1, 2020 (which, in
each case, have been received).
The Administrative Agent shall notify the Parent Borrower and the Lenders when
it determines that this Agreement has become effective, and such notice shall be
conclusive and binding.
SECTION 5.02.    Each Credit Event. The obligation of each Lender to make any
Loan, and of each Issuing Lender to issue, amend (if increasing the amount
thereof), renew (other than automatic renewals of any Auto-Renewal Letter of
Credit) or extend any Letter of Credit, is additionally subject to the receipt
of a request therefor in accordance herewith and the satisfaction of the
following conditions:
(a)    the Administrative Agent shall have received a Borrowing Request as
required by Article II;
(b)    the representations and warranties of the Parent Borrower set forth in
this Agreement (other than, after the Effective Date, those set forth in
Sections 4.04(b) and 4.06(a)) shall be true and

-54-
    

--------------------------------------------------------------------------------




correct in all material respects on and as of the date of such Loan or the date
of such issuance, amendment, renewal or extension, as applicable; and
(c)    at the time of and immediately after giving effect to such Loan or such
issuance, amendment, renewal or extension, no Default or Event of Default shall
have occurred and be continuing.
Each Borrowing and each issuance, amendment (if increasing the amount thereof),
renewal (other than automatic renewals of any Auto-Renewal Letter of Credit) or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Parent Borrower on the date thereof that the conditions
specified in the preceding sentence have been satisfied.
ARTICLE VI
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated (or have been
cash collateralized or backstopped on terms reasonably satisfactory to each
applicable Issuing Lender) and all LC Disbursements shall have been reimbursed,
each Obligor (as applicable) covenants and agrees with the Lenders that:
SECTION 6.01.    Financial Statements, Rating Changes and Other Information. The
Parent Borrower will furnish to the Administrative Agent and each Lender
(through the Administrative Agent):
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Parent Borrower, the audited consolidated balance sheet
and related statements of earnings, shareholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries (together with an unaudited reconciliation,
reflecting total assets, Inventory, capital expenditures and cash for the Parent
Borrower and its Restricted Subsidiaries, on the one hand, and the Unrestricted
Subsidiaries, on the other hand) as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or another independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial condition and results of
operations and cash flows of the Parent Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Borrower, the consolidated balance sheet and related statements of earnings and
cash flows of the Parent Borrower and its Subsidiaries (together with an
unaudited reconciliation, reflecting total assets, Inventory, capital
expenditures and cash for the Parent Borrower and its Restricted Subsidiaries,
on the one hand, and the Unrestricted Subsidiaries, on the other hand) as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for (or, in the
case of the balance sheet, as of the end of) the corresponding period or periods
of the previous fiscal year, all certified by a Financial Officer of the Parent
Borrower as presenting fairly, in all material respects, the financial condition
and results of operations and cash flows of the Parent Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year‑end audit adjustments and the absence of certain footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate executed by a Financial Officer of the
Parent Borrower (i) certifying as to whether, to the best knowledge of such
Financial Officer (following due inquiry), a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 7.06, and
(iii) stating whether any change in GAAP or in the application thereof has been
given effect in the preparation of such financial statements that became
effective after the date of the audited financial

-55-
    

--------------------------------------------------------------------------------




statements referred to in Section 4.04 that affects calculations pursuant to
Section 7.06 and has not previously been reported in such a certificate and, if
any such not previously reported change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
(d)    promptly after any of Moody’s, Fitch or S&P shall have publicly announced
a change in the Moody’s Rating, the Fitch Rating or the S&P Rating, as the case
may be, written notice of such rating change; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent Borrower
or any of its Restricted Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request.
The Parent Borrower’s obligations under clauses (a) and (b) of this Section
shall in any event be deemed sufficiently performed if the financial statements
referred to therein are delivered by the time required under the applicable
clause in such form and content as permitted under the Exchange Act. Documents
required to be delivered pursuant to clauses (a) and (b) of this Section (to the
extent any such documents are included in materials otherwise filed and publicly
available with the Securities and Exchange Commission) shall be deemed to have
been delivered on the date on which the Parent Borrower posts such documents on
www.sec.gov, or provides a link thereto on the Parent Borrower’s website.
Notices required to be delivered pursuant to clause (d) of this Section shall be
deemed delivered on the date on which the applicable rating agency posts such
notice, or provides a link thereto, on the website of such rating agency. All
documents and notices required by this Section shall be deemed sufficiently
delivered when posted by the Administrative Agent on the Platform to which each
Lender and the Administrative Agent have been granted access.
The Parent Borrower represents and warrants that it files its financial
statements with the SEC and, accordingly, the Parent Borrower hereby (i)
authorizes the Administrative Agent to make the financial statements to be
provided under Section 6.01(a) or (b), along with the Loan Documents, available
to all Lenders and (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Parent Borrower will not request that any other material be
posted to all Lenders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information or that the Parent Borrower has no outstanding publicly
traded securities. In no event shall the Administrative Agent post compliance
certificates or budgets to public side lenders.
SECTION 6.02.    Notices of Material Events. The Parent Borrower will furnish to
the Administrative Agent and each Lender (through the Administrative Agent)
prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
SECTION 6.03.    Existence; Conduct of Business. The Parent Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full

-56-
    

--------------------------------------------------------------------------------




force and effect its legal existence and the rights, licenses, permits,
privileges, authorizations and franchises material to the conduct of its
business, except (other than with respect to the Parent Borrower) to the extent
that failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction permitted under Section 7.03.
SECTION 6.04.    Payment of Obligations. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 6.05.    Maintenance of Properties; Insurance. The Parent Borrower will,
and will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in working order and condition
sufficient to permit the conduct of business in the ordinary course, ordinary
wear and tear excepted, except to the extent that failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies (or with the Parent Borrower’s captive self-insurance Subsidiary or
other customary self-insurance, so long as such arrangements are administered in
accordance with sound business practices), insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
SECTION 6.06.    Books and Records; Inspection Rights. The Parent Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in such detail as is necessary to allow the delivery of the
reports required by Section 6.01, in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
in accordance with and as required by GAAP in all material respects. The Parent
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent (on its own behalf or as
requested by any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested
(collectively, the “Inspections”); provided that the Parent Borrower shall not
be obligated to permit more than one Inspection in any calendar year unless a
Default or Event of Default is then continuing or to make available material
non-public information to any Person in any respect that would (in the opinion
of counsel to the Parent Borrower) violate applicable law, including the
Exchange Act.
SECTION 6.07.    Compliance with Laws. The Parent Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all laws (including ERISA
and Environmental Laws) and all rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 6.08.    New Specified Subsidiaries to Become Subsidiary Guarantors.
With respect to each Subsidiary (other than an Excluded Subsidiary) that becomes
a Specified Subsidiary after the Effective Date, the Parent Borrower will (a)
within 30 Business Days after such Subsidiary becomes a Specified Subsidiary,
cause such Subsidiary to duly execute and deliver to the Administrative Agent a
Guarantee Assumption Agreement properly completed for such Subsidiary and in
such number of counterparts as may reasonably be requested by the Administrative
Agent and (b) deliver to the Administrative Agent within a reasonable time (not
exceeding 30 days) after its request therefor, such proof of corporate action,
incumbency of officers, opinions of counsel and other documents consistent with
those delivered by the Subsidiary Guarantors pursuant to Section 5.01 on the
Effective Date as may reasonably be requested by the Administrative Agent.
Subject to Section 3.11, nothing in this Agreement shall obligate the
Administrative Agent or the Lenders to release or terminate the Guarantee under
Article III of this Agreement or any Guarantee Assumption Agreement of any
Subsidiary Guarantor which ceases to be a Specified Subsidiary.

-57-
    

--------------------------------------------------------------------------------




SECTION 6.09.    Designation of Subsidiaries. The Parent Borrower may designate
any Restricted Subsidiary to be an Unrestricted Subsidiary if that designation
would not cause a Default or Event of Default (and so long as no Default or
Event of Default is then continuing); provided that the Parent Borrower may not
designate a Subsidiary as Unrestricted if it owns any Equity Interests or
Indebtedness of, or owns or holds a Lien on, any assets of the Parent Borrower
or any Restricted Subsidiary (other than the Subsidiary to be so designated) and
after giving pro forma effect to such designation, the Parent Borrower would
have been in compliance with Section 7.06 as of the last day of the Measurement
Period most recently then ended. If, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Indebtedness, Liens or Investments of such Subsidiary will be
deemed to be incurred by a Restricted Subsidiary of the Parent Borrower as of
such date and, if such Indebtedness, Liens or Investments is not permitted to be
incurred as of such date under the terms of this Agreement, the Parent Borrower
will be in default of such covenant. The Parent Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of the
Parent Borrower; provided that such designation will be deemed to be an
incurrence of Indebtedness, Liens and Investments by a Restricted Subsidiary of
the Parent Borrower of any outstanding Indebtedness of such Unrestricted
Subsidiary, and such designation will only be permitted if (x) such
Indebtedness, Liens and Investments are permitted under the terms of this
Agreement, calculated on a pro forma basis as if such designation had occurred
at the beginning of the applicable Measurement Period and (y) no Default or
Event of Default would be in existence following such designation.
ARTICLE VII
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or terminated (or have been cash
collateralized or backstopped on terms reasonably satisfactory to each
applicable Issuing Lender) and all LC Disbursements shall have been reimbursed,
each Obligor (as applicable) covenants and agrees with the Lenders that:
SECTION 7.01.    Subsidiary Indebtedness. The Parent Borrower will not permit
any Restricted Subsidiary that is not an Obligor to create, incur, assume or
permit to exist any Indebtedness, except:
(a)    obligations under the Loan Documents;
(b)    any other Indebtedness existing on the Effective Date and described in
Schedule 7.01 (and any Indebtedness that may be incurred after the Effective
Date under commitments to extend such Indebtedness available on the Effective
Date and so described), and Indebtedness the proceeds of which are used solely
to refinance such Indebtedness;
(c)    Indebtedness incurred solely to finance the acquisition of real property
or the acquisition or construction of other fixed or capital assets by the
Parent Borrower or any Restricted Subsidiary, including Capital Lease
Obligations, and any Indebtedness of such Restricted Subsidiary the proceeds of
which are used solely to refinance such Indebtedness, in an aggregate principal
amount not to exceed $100,000,000 in any fiscal year of the Parent Borrower and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof; provided that (A) the
aggregate principal amount of any such Indebtedness does not exceed the cost of
acquisition of such real property or other capital assets and (B) if such
Indebtedness is secured, the Liens resulting therefrom are permitted under
Section 7.02(c) or (d);
(d)    Indebtedness in respect of trade bank acceptance drafts incurred in the
ordinary course of business;
(e)    current liabilities, other than for borrowed money, incurred in the
ordinary course of business;

-58-
    

--------------------------------------------------------------------------------




(f)    Indebtedness of any Restricted Subsidiary owing to the Parent Borrower or
any other Restricted Subsidiary;
(g)    Obligations under Hedging Agreements entered into on a non-speculative
basis; provided that, at the time that such Hedging Agreements are entered into,
the Parent Borrower is in pro forma compliance with Section 7.06;
(h)    Guarantees of Indebtedness incurred in connection with Permitted Joint
Ventures; provided that, at the time that such Guarantees are entered into, the
Parent Borrower is in pro forma compliance with Section 7.06;
(i)    Indebtedness of (A) a Person that becomes a Restricted Subsidiary of the
Parent Borrower to the extent such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary and (B) a
Restricted Subsidiary to the extent such Indebtedness is assumed in connection
with an acquisition or investment made by such Restricted Subsidiary and is not
created in contemplation of such acquisition or investment; provided, however,
that such Indebtedness shall not be guaranteed by any other Restricted
Subsidiary; and
(j)    other Indebtedness of Restricted Subsidiaries that are not Obligors,
provided that, as of the Effective Date and as of the time any Indebtedness is
created, incurred or assumed in reliance on this clause (j), the aggregate
principal amount of all Indebtedness outstanding in reliance on this clause (j)
(together with the aggregate principal amount of any such Indebtedness to be
created, incurred or assumed in reliance on this clause (j)) does not exceed the
greater of (i) $2,000,000,000 and (ii) the maximum amount of such Indebtedness
that can be incurred subject to compliance with a Priority Debt Ratio of 2.50 to
1.00 as of the Effective Date or as of the date such Indebtedness is created,
incurred or assumed, as applicable.
SECTION 7.02.    Liens. The Parent Borrower will not, nor will it permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
(a)    Liens existing on the Effective Date and described on Schedule 7.02, and
Liens on the same property (or, if such Lien attaches to a type or class of
property of any Person, on the same type or class of property of such Person)
securing any extension, renewal, refinancing, refunding or replacement of the
liability secured by such Liens that do not increase the outstanding principal
amount thereof;
(b)    deposits or pledges, or cash collateral given to any financial
institution that has issued a letter of credit, to secure payment of workers’
compensation, unemployment insurance, old age pensions or other social security
or employee benefit obligations, daylight overdraft exposure or ACH obligations,
or liabilities under or in respect of self-insurance programs, in each case in
the ordinary course of business of the Parent Borrower and its Restricted
Subsidiaries;
(c)    Liens created or assumed in connection with the acquisition of real
property by the Parent Borrower or any Restricted Subsidiary, and Liens securing
Indebtedness and related obligations incurred by the same Obligor to extend,
renew, refinance, refund or replace any such Indebtedness or obligations so long
as the outstanding principal amount thereof is not increased; provided that the
aggregate principal amount of Indebtedness incurred during any fiscal year of
the Parent Borrower and secured by Liens incurred pursuant to this clause (c)
and clause (d) below shall not exceed $100,000,000; provided, further, that such
Liens attach only to the property acquired and secure only Indebtedness incurred
solely to finance the acquisition of such property, and Liens on the same
property securing any Indebtedness the proceeds of which are used solely to
refinance such Indebtedness;
(d)    Liens securing Indebtedness and related obligations incurred to finance
the acquisition or construction of fixed or capital assets not constituting real
property or to reimburse the Parent Borrower or

-59-
    

--------------------------------------------------------------------------------




a Restricted Subsidiary for expenditures made to acquire or construct such
capital assets, and Liens securing Indebtedness and related obligations incurred
by the same Obligor to extend, renew, refinance, refund or replace any such
Indebtedness or obligations so long as the outstanding principal amount thereof
is not increased; provided that the aggregate principal amount of Indebtedness
incurred during any fiscal year of the Parent Borrower and secured by Liens
permitted by this clause (d) and clause (c) above shall not exceed $100,000,000;
provided, further, that such Liens attach only to such capital assets and the
proceeds thereof;
(e)    Liens securing Indebtedness and related obligations of any Restricted
Subsidiary which became a Restricted Subsidiary after the Effective Date if such
Indebtedness and Liens were outstanding prior to the time it became a Restricted
Subsidiary and not incurred in contemplation of its becoming a Restricted
Subsidiary, and Liens on the same property (or, if such Lien attaches to a type
or class of property of any Person, on the same type or class of property of
such Person) securing Indebtedness and related obligations incurred by the same
obligor to extend, renew, refinance, refund or replace such Indebtedness or
obligations so long as the outstanding principal thereof is not increased;
(f)    Permitted Encumbrances;
(g)    cash collateral given to any financial institution that has issued a
trade bank acceptance draft in the ordinary course of business of the Parent
Borrower and its Restricted Subsidiaries;
(h)    Liens created under the Loan Documents; and
(i)    Liens securing other liabilities; provided that, as of the Effective Date
and as of the time any Lien securing any obligations is created, incurred or
assumed in reliance on this clause (i), the aggregate principal amount of all
liabilities secured by Liens in reliance on this clause (i) (together with the
aggregate principal amount of all liabilities secured by such Lien to be
created, incurred or assumed in reliance on this clause (i)) does not exceed the
greater of (i) $2,000,000,000 and (ii) the maximum amount of such Indebtedness
that can be incurred subject to compliance with a Priority Debt Ratio of 2.50 to
1.00 as of the Effective Date or as of the date any such Lien is created,
incurred or assumed, as applicable.
Notwithstanding the foregoing, the Obligors shall not and shall not permit any
Restricted Subsidiary to incur any Liens on Inventory except in reliance on
clauses (e) or (f) above.
SECTION 7.03.    Fundamental Changes.
Mergers, Consolidations, Sales of Assets, Etc.
(i)        The Parent Borrower will not, and will not permit any other Obligor
to, merge with or into or consolidate with (collectively, “merge” or a “merger”)
any other Person, or permit any other Person to merge with or into it, or
liquidate or dissolve; provided that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, (A) any Subsidiary Guarantor may merge into a Borrower in a
transaction in which a Borrower is the surviving entity; (B) any Subsidiary
Guarantor may merge with or into any other Person (including in connection with
any acquisition) in a transaction in which the surviving entity is, or
concurrently with the consummation of such merger becomes, a Subsidiary
Guarantor; (C) any Obligor (other than the Parent Borrower) may be disposed of
pursuant to a merger with or into another Person so long as such disposition
does not violate clause (ii) below; (D) any Subsidiary Guarantor may liquidate
or dissolve if the Parent Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Parent Borrower and
is not materially disadvantageous to the Lenders; (E) the Borrower that is not
the Parent Borrower may merge with or into the Parent Borrower or a Subsidiary
Guarantor and (F) the Parent Borrower may merge with or into any other Person
organized under the laws of the United States of America or any State thereof,
provided that (1) the Parent Borrower is the surviving entity or (2) if the
surviving entity is not the Parent Borrower, then (x) the surviving entity
assumes all of the Parent Borrower’s obligations under this Agreement and the
other Loan Documents pursuant to an agreement reasonably satisfactory to the
Administrative Agent and (y) the Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable

-60-
    

--------------------------------------------------------------------------------




“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, with respect to such surviving entity, and provided,
further, that on the date of consummation of any such merger, the Parent
Borrower shall deliver to the Administrative Agent a certificate executed by a
Financial Officer of the Parent Borrower demonstrating that the Parent Borrower
would be in pro forma compliance with Section 7.06 as of the last day of the
fiscal quarter then most recently ended (determined as if such merger, and any
related incurrence of Indebtedness, had occurred on the first day of the period
of four consecutive fiscal quarters ending on such last day).
(ii)        The Parent Borrower will not, and will not permit any of its
Restricted Subsidiaries to, sell, transfer, lease, license or otherwise dispose
of (in one transaction or in a series of transactions, and whether directly or
through any merger or consolidation) assets (other than sales of Inventory in
the ordinary course of business) constituting, in the aggregate, 50% or more of
the consolidated assets of the Parent Borrower and the Subsidiaries, as
calculated on a book value basis.
(b)    Lines of Business. The Parent Borrower will not, and will not permit any
of its Restricted Subsidiaries to, engage to any material extent in any business
substantially different from businesses of the type conducted by the Parent
Borrower and its Restricted Subsidiaries on the Effective Date and businesses
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.
SECTION 7.04.    Restrictive Agreements. The Parent Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (collectively,
“Restrictions”) (a) the ability of any Obligor to create, incur or permit to
exist a first priority Lien upon any of its Inventory securing its obligations
hereunder, (b) the ability of any Restricted Subsidiary to pay dividends or
similar distributions with respect to any shares of its capital stock (or
similar Equity Interests) or to make or repay loans or advances to an Obligor or
(c) the ability of any wholly-owned Domestic Subsidiary (other than an Excluded
Subsidiary) to Guarantee any of the Guaranteed Obligations; provided that:
(i)    the foregoing shall not apply to (A) Restrictions imposed by law, rule,
regulation or order or by this Agreement or any other Loan Document,
(B) Restrictions existing on the date hereof identified on Schedule 7.04 (but
shall apply to any amendment or modification expanding the scope of any such
Restrictions), (C) Restrictions imposed by any agreement by which any Restricted
Subsidiary is bound at the time such Restricted Subsidiary became a Restricted
Subsidiary, so long as such agreement was in effect at the time of such
acquisition and was not created in contemplation of such acquisition and such
Restrictions only apply to such Subsidiary (but shall apply to any amendment or
modification expanding the scope of any such Restriction), (D) customary
Restrictions contained in agreements relating to the sale of a Restricted
Subsidiary or assets pending such sale, provided that (1) such Restrictions
apply only to the Restricted Subsidiary or assets to be sold and (2) such sale
is permitted hereunder, (E) Restrictions on cash or other deposits under
contracts entered into in the ordinary course of business, (F) in the case of
any Restricted Subsidiary that is not a wholly-owned Subsidiary of the Parent
Borrower, Restrictions imposed by its organizational documents or any related
joint venture or similar agreement, provided that such Restrictions apply only
to such Restricted Subsidiary and to any Equity Interests in such Restricted
Subsidiary, and (G) Restrictions customarily contained in lease agreements or
agreements not relating to Indebtedness, in each case, entered into by the
Parent Borrower or any Subsidiary in the ordinary course of business; and
(ii)    clause (a) of the foregoing shall not apply to (A) Restrictions imposed
by any agreement relating to Indebtedness permitted by this Agreement incurred
after the Effective Date to finance the acquisition of particular assets (and
any agreement relating to any refinancing of such Indebtedness, so long as the
aggregate principal amount of such refinancing Indebtedness does not exceed the
then outstanding aggregate principal amount of such original Indebtedness), so
long as such Restrictions apply only to such assets (other than Inventory and
Receivables), (B) Restrictions imposed by any agreement relating to Indebtedness
permitted by this Agreement, provided that neither the Parent Borrower nor any
Domestic Subsidiary may create, incur or permit to exist any Lien securing the
Indebtedness under such agreement unless the Indebtedness under this Agreement
is equally and ratably secured thereby on terms reasonably

-61-
    

--------------------------------------------------------------------------------




satisfactory to the Administrative Agent, and (C) customary provisions in leases
and other contracts restricting the assignment thereof.
SECTION 7.05.    Transactions with Affiliates. The Parent Borrower will not, and
will not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) at prices and on terms and conditions not less
favorable to the Parent Borrower or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties and
(b) transactions between or among the Parent Borrower and its Restricted
Subsidiaries not involving any other Affiliate, which would not otherwise
violate the provisions of any of the Loan Documents, and (c) other transactions
otherwise permitted under this Agreement.
SECTION 7.06.    Certain Financial Covenants.
(a)    Total Leverage Ratio. The Parent Borrower will not permit the Total
Leverage Ratio, as of the last day of any Measurement Period, to exceed 4.00 to
1.00.
(b)    Coverage Ratio. The Parent Borrower will not permit the Coverage Ratio,
as of the last day of any Measurement Period, to be less than 2.50 to 1.00.
SECTION 7.07.    Restricted Payments. The Parent Borrower will not, and will not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except: (i) each Restricted
Subsidiary may declare and pay dividends with respect to its capital stock in
additional shares of its common stock; (ii) each Restricted Subsidiary may
declare and pay dividends with respect to its capital stock in cash or in other
property (other than Inventory) to the Parent Borrower or any other Restricted
Subsidiary; (iii) the Parent Borrower may declare and pay dividends with respect
to its capital stock in cash or in other property (other than Inventory); and
(iv) the Parent Borrower may repurchase its Equity Interests; provided that, in
the case of any Restricted Payment made pursuant to clauses (iii) or (iv) of
this Section 7.07, at the time such Restricted Payment is made, the Parent
Borrower is in pro forma compliance with Section 7.06.
SECTION 7.08.    Investments, Loans and Advances. The Parent Borrower and its
Restricted Subsidiaries will not purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(the foregoing collectively referred to as “Investments”); provided that the
foregoing shall not apply to (a) Permitted Investments, (b) Investments in
Permitted Joint Ventures; provided that at the time that commitments to make
such Investments become binding, (x) no Default or Event of Default exists or
would result from the making of such Investment and (y) the Parent Borrower is
in pro forma compliance with Section 7.06, and (c) any other Investment so long
as, at the time of such Investment, the Parent Borrower is in pro forma
compliance with Section 7.06.
SECTION 7.09.    Use of Proceeds. The Borrowers will use the proceeds of the
Loan, and the Letters of Credit will be used, for working capital needs and
general corporate purposes (including, in the case of the Loans, to repay
existing Indebtedness) in compliance with all applicable legal and regulatory
requirements. The Parent Borrower will not request any Loan or Letter of Credit,
and the Borrowers shall not use, and shall procure that the Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit (A) in violation of any Anti-Corruption
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (C) in any manner that would be
expected to result in the violation of any Sanctions applicable to any party
hereto.

-62-
    

--------------------------------------------------------------------------------




ARTICLE VIII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of more than three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Parent Borrower or any other Obligor in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), 6.03 (with respect to the Parent
Borrower’s existence) or 6.09 or in Article VII;
(e)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article) and such failure
shall continue unremedied for a period of 30 or more days after written notice
thereof from the Administrative Agent or the Required Lenders to the Parent
Borrower;
(f)    the Parent Borrower or any of its Restricted Subsidiaries shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any grace period applicable thereto); provided
that any such failure with respect to any Indebtedness that is being contested
in good faith by appropriate proceedings shall not constitute an Event of
Default as long as the Parent Borrower’s or such Restricted Subsidiary’s title
to any substantial part of its property is not materially adversely affected,
its use of such property in the ordinary course of its business is not
materially interfered with and adequate reserves with respect thereto have been
set aside on its books in conformity with GAAP;
(g)    any event or condition occurs that results in any Material Indebtedness
(i) becoming due or required to be prepaid, repurchased, redeemed or defeased or
(ii) in the case of any Hedging Agreement, terminated, in each case, prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than in respect of any Hedging Agreement) or any trustee or
agent on its or their behalf, to cause any such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof by
the Parent Borrower or any of its Restricted Subsidiaries or, in the case of any
Indebtedness in respect of a Hedging Agreement, a voluntary termination thereof
by the Parent Borrower or any of its Restricted Subsidiaries;

-63-
    

--------------------------------------------------------------------------------




(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)    the Parent Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against the Parent Borrower or any of
its Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;
(k)    an ERISA Event shall have occurred that when, taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or
(l)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Parent
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole, and thereupon the principal of the Loans, together with
accrued interest thereon and all fees and other obligations of the Obligors
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor; and in case of any event with respect to the
Parent Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Obligors accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor.
ARTICLE IX
Agency
SECTION 9.01.    Administrative Agent. Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors to serve as Administrative
Agent under the Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Parent Borrower nor any other Obligor shall
have rights as a third party beneficiary of such provisions.

-64-
    

--------------------------------------------------------------------------------




The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender, an Issuing Lender or a Swingline
Lender as any other Lender, Issuing Lender or Swingline Lender and may exercise
the same as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Parent Borrower or any of its Subsidiaries or
other Affiliates as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders, the Issuing Lenders or
the Swingline Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
thereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any other similar term) in this
Agreement or any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties);
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Subsidiaries or other Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct (with such absence to be presumed unless
otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to the Administrative Agent by the Parent Borrower, a Lender, an
Issuing Lender or a Swingline Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made or
deemed made in or in connection with this Agreement or any other Loan Document,
(b) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (c) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(d) the sufficiency, validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (e) the satisfaction of any condition set forth in Article V or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not have any liability
arising from any confirmation of the Revolving Credit Exposure or the component
amounts thereof.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic

-65-
    

--------------------------------------------------------------------------------




message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also may rely upon, and shall not incur any
liability for relying upon, any statement made to it orally or by telephone and
believed by it to have been made by the proper Person (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
maker thereof), and may act upon any such statement prior to receipt of written
confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or amendment of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender sufficiently prior to the making of such Loan or the
issuance, extension, renewal or amendment of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for an
Obligor), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Parent Borrower (such consent not to be unreasonably withheld, or
required if an Event of Default under clauses (a), (b), (h) or (i) of Article
VIII has occurred and is continuing), to appoint a successor, which shall be a
bank with an office in the United States of America, or an Affiliate of any such
bank. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that if the Administrative Agent shall notify the Parent
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Sections 2.17(e) and 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Each Lender, each Issuing Lender and each Swingline Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, any other
Lender, any Issuing Lender, any Swingline Lender or any Arranger or any of their
Related Parties, and based on such documents and information as it has deemed
appropriate,

-66-
    

--------------------------------------------------------------------------------




made its own credit analysis and decision to enter into this Agreement. Each
Lender, each Issuing Lender and each Swingline Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender, any Issuing Lender, any Swingline Lender or any Arranger or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
Each Lender, each Issuing Lender and each Swingline Lender, by delivering its
signature page to this Agreement on the Effective Date, or delivering its
signature page to an Assignment and Assumption or an agreement to provide a new
Commitment pursuant to Section 2.09(e)(ii)(B) pursuant to which it shall become
a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, this Agreement and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.
SECTION 9.02.    Bookrunners, Etc.Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agents and the
Documentation Agent listed on the cover page hereof shall have any duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, an
Issuing Lender or a Swingline Lender hereunder, but shall have the benefit of
the indemnities provided for hereunder.
ARTICLE X
Miscellaneous
SECTION 10.01.    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or e-mail (and except as provided
in paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
(i)    if to the Parent Borrower or any other Obligor, to it at Dillard’s, Inc.,
1600 Cantrell Road, Little Rock, Arkansas 72201, Attention: Sherrill Wise,
Treasurer (Telecopy No. (501) 399.7245) with a copy to the General Counsel
(Telecopy No. (501) 376.5031);
(ii)    if to the Administrative Agent, the Issuing Lender or the Swingline
Lender to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 9th Floor, Dallas, Texas
75201, Attention: Brandon Williams (Telecopy No. (844) 490.5663); and
(iii)    if to a Lender, to it at its address (or fax number or e-mail) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through electronic communications shall be effective as
provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communications (including e-mail and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or Issuing
Lender if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it;

-67-
    

--------------------------------------------------------------------------------




provided that approval of such procedures may be limited to particular notices
or communications. Notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement), and notices or
communications posted to an Internet or intranet website to the extent provided
in this paragraph shall be deemed received upon the deemed receipt by the
intended recipient, at its email address as described above, of notification
that such notice or communication is available and identifying the website
address therefor, provided that, in each case, if such e-mail is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, Etc. Any party hereto may change its address, fax
number or email address for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Parent Borrower and the Administrative Agent).
(d)    Platform. The Parent Borrower and the other Obligors agree that the
Administrative Agent may, but shall not be obligated to, make any Communication
by posting such Communication on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” Neither the Administrative
Agent nor any of its Related Parties warrants, or shall be deemed to warrant,
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Obligors, any Lender, any Issuing Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Obligor’s or the
Administrative Agent’s transmission of communications through the Platform.
SECTION 10.02.    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Lender may have had notice or knowledge of such Default at the time.
(b)    Amendments. Except as provided for in Sections 2.09 and 2.20, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Parent Borrower and the Required Lenders or by
the Parent Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement outstanding
to any Lender or reduce the rate of interest thereon (except in connection with
the waiver of applicability of any post-

-68-
    

--------------------------------------------------------------------------------




default increase in interest rates pursuant to Section 2.13(d)), or reduce any
fees payable to any Lender hereunder, without the written consent of such
Lender,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement outstanding to any Lender, or any interest thereon, or
any fees payable to any Lender hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment of any Lender, without the written consent of such Lender,
(iv)    change Section 2.18(b), 2.18(c) or 2.18(d) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby,
(v)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender directly and adversely
affected thereby, or
(vi)    release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Article III without the written consent of each
Lender, and
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or such Swingline Lender, as the case
may be.
Notwithstanding the foregoing (but subject to the immediately preceding
proviso), (A) any amendment of the definition of the term “Applicable Rate”
pursuant to the last sentence of such definition shall require only the written
consent of the Parent Borrower and the Required Lenders, (B) no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification, (C) the Administrative Agent may enter into one or more security
agreements (including mortgages and pledge agreements) in connection with any
grant of a security interest securing Indebtedness under this Agreement as
contemplated by Sections 7.02(h) and 7.04 without the consent of any Lender and
(D) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Parent
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share in the benefits of
this Agreement and the other Loan Documents and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
(c)    Administrative Agent Execution. The Administrative Agent may, but shall
have no obligation to, with the written concurrence of any Lender, execute
amendments, waivers or other modifications on behalf of such Lender. Any
amendment, waiver or other modification effected in accordance with this Section
10.02 shall be binding upon each Person that is at the time thereof a Lender and
each Person that subsequently becomes a Lender.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, the Arrangers, the
Documentation Agent, the Syndication Agents and each of their respective
Affiliates (including the reasonable fees, charges and disbursements of one firm
of counsel for the foregoing), in connection with the syndication of the credit
facility provided for herein, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Issuing Lender
or any

-69-
    

--------------------------------------------------------------------------------




Lender (including the reasonable fees, charges and disbursements of one firm of
counsel (and one firm of local counsel in each applicable jurisdiction) for the
Administrative Agent, the Issuing Lenders and the Lenders and of any separate
counsel (including local counsel) that may be required in light of any
conflicting interests among the foregoing parties) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Obligors. The Obligors shall, jointly and
severally, indemnify the Administrative Agent (and any sub‑agent thereof), the
Arrangers, the Documentation Agent, the Syndication Agents, each Lender and each
Issuing Lender, and each Affiliate of any of the foregoing Persons and their
respective officers, directors, employees, advisors and agents (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and reasonably documented fees, charges and disbursements of
counsel for the Indemnitees and of any separate counsel that may be required in
light of any conflicting interests among Indemnitees), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Parent Borrower or any other Obligor arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii)  as relates to any of the foregoing, any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Parent Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent Borrower or any of its Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any other
Obligor, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct or material breach of any obligation under any Loan Document of such
Indemnitee or any of its Controlled Affiliates, Persons under common Control or
Controlling Persons, or any of their respective officers, directors, employees,
agents or advisors or (y) do not result from an act or omission of the Parent
Borrower or any of its Affiliates and have been brought by such Indemnitee
against any other Indemnitee (other than any claims against such Indemnitee in
its capacity or in fulfilling its role as an Arranger, Agent, Issuing Lender,
Swingline Lender or any similar role hereunder).
(c)    Reimbursement by Lenders. To the extent that the Obligors for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub‑agent thereof),
an Issuing Lender, a Swingline Lender or an Arranger, or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub‑agent), such Issuing Lender or such Swingline Lender, or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub‑agent), such Issuing Lender or such Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub‑agent), such Issuing Lender or such
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph are several obligations.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof, provided that nothing in this
sentence shall diminish the obligations of any Obligor

-70-
    

--------------------------------------------------------------------------------




under paragraphs (a) or (b) of this Section or any other expense reimbursement
or indemnity obligations of any Obligor set forth herein. No Indemnitee shall be
liable for any damages arising from the use by any recipient of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems, except to the extent they are determined
by a final and non-appealable judgment of a court of competent jurisdiction to
have resulted from the bad faith, willful misconduct or gross negligence of such
Indemnitee or any of its Controlled Affiliates, Persons under common Control or
Controlling Persons, or any of their respective officers, directors, employees,
agents or advisors, or for any special, indirect, consequential or punitive
damages in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 10.04.    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Lender that issues any Letter of Credit), except that (i) other than as
expressly provided in Section 7.03(a)(i), the Parent Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Parent Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers, the
Documentation Agent, the Syndication Agents and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of each of the Administrative Agent, the Issuing Lenders and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders.
(i)        Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Parent Borrower; provided that (x) no consent of the Parent Borrower
shall be required for an assignment to a Lender or if an Event of Default
described in any of clauses (a), (b), (h) or (i) of Article VIII has occurred
and is continuing and (y) the Parent Borrower shall be deemed to have consented
to any assignment unless it shall object thereto by written notice (which may be
by e-mail) to the Administrative Agent within 10 Business Days after delivery of
a written request for its consent to such assignment (which delivery shall be by
a nationally recognized overnight courier or, if delivered to each of the
General Counsel and the Treasurer of the Parent Borrower, by .pdf file or
similar electronic transmission);
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of the
Commitments or Syndicated Loans to a Lender or an Affiliate of a Lender;
(C)    each Issuing Lender; and
(D)    each Swingline Lender.
(ii)        Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

-71-
    

--------------------------------------------------------------------------------




(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Parent Borrower shall be
required if an Event of Default described in any of clauses (a), (b), (h) or (i)
of Article VIII has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations
solely in respect of Syndicated Loans (and not Loans of any other Class) or of
Loans of any Class (other than Syndicated Loans);
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    Maintenance of Register. The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)        Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(e), 2.06(f), 2.07(b), 2.18(d)
or 10.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption

-72-
    

--------------------------------------------------------------------------------




and record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form (it being acknowledged
that the Administrative Agent shall have no duty or obligation (and shall incur
no liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee), and each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Administrative Agent that such assignee is an
Eligible Assignee.
(c)    Participations.
(i)        Participations Generally. Any Lender may, without the consent of any
Obligor, the Administrative Agent, any Issuing Lender or any Swingline Lender,
sell participations to one or more Eligible Assignees (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Obligors, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that directly and adversely
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Obligors agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and 2.17(g) (it being
understood that the documentation required under Sections 2.17(f) and 2.17(g)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.18(d)
as though it were a Lender. Each Lender selling participations shall keep a
register (the “Participant Register”) in which it shall record the name and
address of each Participant to which such Lender sells participations and the
amount and terms of such participations, acting for this purpose as a
non-fiduciary of the Borrowers; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)        Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant except to the extent that such
entitlement to a greater payment results from a Change in Law after the
Participant acquired the applicable participation.
(d)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this

-73-
    

--------------------------------------------------------------------------------




Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Lender, any Lender or any Affiliate of any of the foregoing may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17, 2.18(f), 3.03 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 10.06.    Counterparts; Integration; Effectiveness; Electronic
Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Lender, constitute the entire contract
between and among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under any commitment letter entered in
connection herewith (but do not supersede any provisions of any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Issuing Lender). Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile (or other electronic transmission) shall be effective as delivery of a
manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.    Right of Setoff. In addition to any rights and remedies of the
Lenders and the Issuing Lenders provided by law, upon the occurrence and during
the continuation of any Event of Default, each Lender and each Issuing Lender
shall have the right, without notice to any Obligor, any such notice being
expressly waived by each Obligor to the extent permitted by applicable law, upon
any obligations of any Obligor under this Agreement or any other Loan Document
becoming due and payable (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such obligations, by setoff or otherwise,
any and all deposits (general or special, time or

-74-
    

--------------------------------------------------------------------------------




demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or such Issuing Lender, any Affiliate thereof or any of
their respective branches or agencies to or for the credit or the account of any
Obligor; provided that, to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts set off with respect
to any Obligor shall be applied to any Excluded Swap Obligations of such
Obligor; and provided, further, that if any Defaulting Lender shall exercise any
such right of setoff, all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders and the Lenders
(including the Swingline Lender). Each Lender (including any Defaulting Lender)
and each Issuing Lender agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.
SECTION 10.09.    Governing Law; Jurisdiction; Etc.Governing Law. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York.
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the Obligors irrevocably
and unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Obligor or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Treatment of Certain Information; Confidentiality.

-75-
    

--------------------------------------------------------------------------------




(a)    Treatment of Certain Information. The Parent Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Parent Borrower or one or more of its Subsidiaries
(in connection with this Agreement or otherwise) by any Lender, any Issuing
Lender or by one or more Subsidiaries or Affiliates of such Lender or such
Issuing Lender and the Parent Borrower hereby authorizes each Lender and each
Issuing Lender to share any information delivered to such Lender or such Issuing
Lender by the Parent Borrower and its Subsidiaries pursuant to this Agreement,
or in connection with the decision of such Lender or such Issuing Lender to
enter into this Agreement, with any Subsidiary or Affiliate of such Lender or
Issuing Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender or an Issuing Lender
hereunder. Such authorization shall survive the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
(b)    Confidentiality. Each of the Administrative Agent, the Issuing Lenders
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any securitization relating to the Parent Borrower and its
obligations or to any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to a Borrower and its obligations, this Agreement or payments
thereunder, (vii) with the consent of the Parent Borrower, (viii) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Issuing Lender or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than an Obligor or (ix) to Moody’s,
S&P, Fitch or any other nationally recognized rating agency. In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents.
For purposes of this Section, “Information” means all information received from
any Obligor or any of its Subsidiaries relating to any Obligor or any of its
Subsidiaries or any of their respective businesses, other than (a) any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by an Obligor or any
of its Subsidiaries and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry and (b) any such information
that is publicly disclosed by the Parent Borrower in connection with its public
filings with the Securities and Exchange Commission. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 10.13.    Non-Public Information.
(a)    EACH LENDER, EACH ISSUING LENDER AND THE ADMINISTRATIVE AGENT
ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO OR IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL

-76-
    

--------------------------------------------------------------------------------




HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY ANY OBLIGOR OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE PARENT BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER AND EACH ISSUING LENDER REPRESENTS TO THE
PARENT BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 10.14.    USA PATRIOT Act. Each Lender hereby notifies the Parent
Borrower and the other Obligors that pursuant to the requirements of the
USA PATRIOT Act, such Lender may be required to obtain, verify and record
information that identifies the Parent Borrower and the other Obligors, which
information includes the name and address of the Parent Borrower and the other
Obligors and other information that will allow such Lender to identify the
Parent Borrower and the other Obligors in accordance with the USA PATRIOT Act.
SECTION 10.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.
SECTION 10.16.    No Fiduciary Relationship. The Parent Borrower, on behalf of
itself and its Subsidiaries, agrees that (a) in connection with all aspects of
the Transactions and any communications in connection therewith, the Parent
Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Lenders, the Arrangers, the
Syndication Agents, the Documentation Agent and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Lenders, the Arrangers, the Syndication Agents, the
Documentation Agent or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications, and (b) the
Administrative Agent, the Lenders, the Issuing Lenders, the Arrangers, the
Syndication Agents, the Documentation Agent and their Affiliates may have
economic interests that conflict with those of the Parent Borrower, its
Subsidiaries and their Affiliates, and none of the Administrative Agent, the
Lenders, the Issuing Lenders, the Arrangers, the Syndication Agents, the
Documentation Agent or their Affiliates has any obligation to disclose any of
such interests to the Parent Borrower or any of its Subsidiaries.
SECTION 10.17.    Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all obligations (other
than with respect to any Borrower, any Swap Obligations of another Obligor that
would be Excluded Swap Obligations of such Borrower if such Obligor’s joint and
several liability with respect to such Swap Obligations were treated as a
guarantee for purposes of the definition of “Excluded Swap Obligation”),
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans or other
extensions of credit on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other
extensions of credit hereunder or the amount of such Loans and extensions of
credit received or the manner in

-77-
    

--------------------------------------------------------------------------------




which such Agent and/or such Lender accounts for such Loans or other extensions
of credit on its books and records. Each Borrower’s obligations with respect to
Loans and other extensions of credit made to it, and such Borrower’s obligations
arising as a result of the joint and several liability of such Borrower
hereunder with respect to Loans made to the other Borrowers hereunder shall be
separate and distinct obligations, but all such obligations shall be primary
obligations of such Borrower. The Borrowers acknowledge and expressly agree with
the Agents and each Lender that the joint and several liability of each Borrower
is required solely as a condition to, and is given solely as inducement for and
in consideration of, credit or accommodations extended or to be extended under
the Credit Documents to any or all of the other Borrowers and is not required or
given as a condition of extensions of credit to such Borrower. Each Borrower’s
obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the validity or enforceability, avoidance,
or subordination of the obligations of any other Borrower or of any promissory
note or other document evidencing all or any part of the obligations of any
other Borrower, (ii) the absence of any attempt to collect the obligations from
any other Borrower, or any other security therefor, or the absence of any other
action to enforce the same, (iii) the waiver, consent, extension, forbearance,
or granting of any indulgence by an Agent and/or any Lender with respect to any
provision of any instrument evidencing the obligations of any other Borrower, or
any part thereof, or any other agreement now or hereafter executed by any other
Borrower and delivered to an Agent and/or any Lender, (iv) the failure by an
Agent and/or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
obligations of any other Borrower, (v) an Agent’s and/or any Lender’s election,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under Section
364 of the Bankruptcy Code, (vii) the disallowance of all or any portion of an
Agent’s and/or any Lender’s claim(s) for the repayment of the obligations of any
other Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Borrower. With respect to any Borrower’s
obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to Revolving Credit Loans or other extensions
of credit made to any of the other Borrowers hereunder, such Borrower waives,
until the obligations shall have been paid in full and this Agreement shall have
been terminated, any right to enforce any right of subrogation or any remedy
which an Agent and/or any Lender now has or may hereafter have against any other
Borrower, any endorser or any guarantor of all or any part of the obligations,
and any benefit of, and any right to participate in, any security or collateral
given to an Agent and/or any Lender to secure payment of the obligations or any
other liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the obligations. Each Borrower
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
obligations.


SECTION 10.18.    Contribution and Indemnification Between the Borrowers. Each
Borrower is obligated to repay the obligations as a joint and several obligor
under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the obligations
constituting Loans made to another Borrower hereunder or other obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount (as defined below) and the denominator of
which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA. All rights and claims of contribution, indemnification, and reimbursement
under this Section 10.18 shall be subordinate in right of payment to the prior
payment in full of the obligations. The provisions of this Section 10.18 shall,
to the extent expressly inconsistent with any provision in any Credit Document,
supersede such inconsistent provision.



-78-
    

--------------------------------------------------------------------------------




SECTION 10.19.    Agency of the Parent Borrower for Each Other Borrower. Each
other Borrower irrevocably appoints the Parent Borrower as its agent for all
purposes relevant to this Agreement, including the giving and receipt of notices
and execution and delivery of all documents, instruments, and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification, or other action which might otherwise be valid or
effective only if given or taken by all or any of the Borrowers or acting
singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any other Borrower join therein, and the Agents and the
Lenders shall have no duty or obligation to make further inquiry with respect to
the authority of the Parent Borrower under this Section 10.19; provided that
nothing in this Section 10.19 shall limit the effectiveness of, or the right of
the Agents and the Lenders to rely upon, any notice, document, instrument,
certificate, acknowledgment, consent, direction, certification or other action
delivered by any Borrower pursuant to this Agreement.


SECTION 10.20.    Dillard’s Insurance Company Limited. For the avoidance of
doubt, the assets of Dillard's Insurance Company Limited, a company registered
and existing under the laws of Bermuda (“DICL”), is not and shall not be
required to be pledged as collateral under this Agreement or any other Loan
Document and DICL is not and shall not be deemed to be an Obligor or Subsidiary
Guarantor.  The Administrative Agent and the Lenders hereby agree that at all
times, including, without limitation, (a) if an Event of Default has occurred
and is continuing or (b) if the Lenders become judgment creditors and seek to
attach or levy upon any assets of the Parent Borrower or any of its Subsidiaries
to enforce any such judgment, DICL will continue to be operated in compliance
with the regulatory guidelines required by the Bermuda Monetary Authority and
the Arkansas Insurance Department.



-79-
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS
DILLARD’S, INC.
By:        /s/ Alex Dillard    
Name:    Alex Dillard
Title:    President
DILLARD STORE SERVICES, INC.
By:        /s/ Joseph Brennan    
Name:    Joseph Brennan
Title:    President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS
600 CARNAHAN DRIVE OPERATIONS, LLC
By:        /s/ Bill Dillard    
Name:    Bill Dillard
Title:    President
600 CARNAHAN DRIVE PROPERTY, LLC
By:        /s/ Bill Dillard    
Name:    Bill Dillard
Title:    President
BTK DEVELOPMENT, LLC
By:        /s/ Jim Northup    
Name:    Jim Northup
Title:    President and Assistant Secretary
CALIFORNIA DSS, INC.
By:        /s/ Alex Dillard    
Name:    Alex Dillard
Title:    President
CONDEV MISSION, INC.
By:        /s/ Bill Dillard    
Name:    Bill Dillard
Title:    President
CONDEV NEVADA, INC.
By:        /s/ Mike Dillard    
Name:    Mike Dillard
Title:    President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




CONSTRUCTION DEVELOPERS, INCORPORATED
By:        /s/ Bill Dillard, III    
Name:    Bill Dillard, III
Title:    President and Assistant Secretary
DILLARD INTERNATIONAL, INC.
By:        /s/ Dean Worley    
Name:    Dean Worley
Title:    President and Assistant Secretary
DILLARD INVESTMENT CO., INC.
By:        /s/ Randal Hankins    
Name:    Randal Hankins
Title:
Vice President, Treasurer and Assistant Secretary

DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP
By:        /s/ Keith White    
Name:    Keith White
Title:    President
DILLARD TEXAS CENTRAL, LLC
By:        /s/ Brett Gunn    
Name:    Brett Gunn
Title:    President and Assistant Secretary
DILLARD TEXAS EAST, LLC
By:        /s/ Gary Borofsky    
Name:    Gary Borofsky
Title:    President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




DILLARD TEXAS FOUR-POINT, LLC
By:        /s/ Drue Matheny    
Name:    Drue Matheny
Title:    President
DILLARD TEXAS SOUTH, LLC
By:        /s/ Steve Nelson    
Name:    Steve Nelson
Title:    President and Assistant Secretary
DILLARD TEXAS, LLC
By:        /s/ Drue Matheny    
Name:    Drue Matheny
Title:    President
DILLARD TRAVEL, INC.
By:        /s/ Alex Dillard    
Name:    Alex Dillard
Title:    President
DILLARD’S UTAH, INC.
By:        /s/ Bill Dillard    
Name:    Bill Dillard
Title:    President
DILLARD'S DOLLARS, INC.
By:        /s/ Tony Bolte    
Name:    Tony Bolte
Title:    President
D-SERF COMPANY, LLC
By:        /s/ Jim Northup    
Name:    Jim Northup
Title:    President and Assistant Secretary

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




DSS NEIL OPERATIONS, LLC
By:        /s/ Marva Harrell    
Name:    Marva Harrell
Title:    President
DSS UNITER, LLC
By:        /s/ Julie Taylor    
Name:    Julie Taylor
Title:    President
FORT WORTH BORROWER LLC
By:        /s/ Bill Dillard    
Name:    Bill Dillard
Title:    President
FREMAUX HOLDINGS, LLC
By:        /s/ Sherrill E. Wise    
Name:    Sherrill E. Wise
Title:
Vice President, Treasurer, Assistant Secretary

GAK GP, LLC
By:        /s/ Phillip Watts    
Name:    Phillip Watts
Title:    President and Assistant Secretary
GAK INVESTCO, LLC
By:        /s/ Phillip Watts    
Name:    Phillip Watts
Title:    President and Assistant Secretary





Signature Page to Credit Agreement

--------------------------------------------------------------------------------




HIGBEE GAK, LP
By:        /s/ Phillip Watts    
Name:    Phillip Watts
Title:    President and Assistant Secretary
HIGBEE INVESTCO, LLC
By:        /s/ Randal Hankins    
Name:    Randal Hankins
Title:    President and Assistant Secretary
HIGBEE LANCOMS, LP
By:        /s/ Brant Musgrave    
Name:    Brant Musgrave
Title:    President and Assistant Secretary
HIGBEE LOUISIANA LLC
By:        /s/ Tom Bolin    
Name:    Tom Bolin
Title:    President
HIGBEE SALVA, LP
By:        /s/ Sherrill Wise    
Name:    Sherrill Wise
Title:    President and Assistant Secretary
HIGBEE WEST MAIN, LP
By:        /s/ Burt Squires    
Name:    Burt Squires
Title:    Vice President and Assistant Secretary
LANCOMS GP, LLC
By:        /s/ Brant Musgrave    
Name:    Brant Musgrave
Title:    President and Assistant Secretary

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LITTLE ROCK BORROWER LLC
By:        /s/ Bill Dillard    
Name:    Bill Dillard
Title:    President
PULASKI REALTY COMPANY
By:        /s/ Bill Dillard    
Name:    Bill Dillard
Title:    President
SALVA GP, LLC
By:        /s/ Sherrill Wise    
Name:    Sherrill Wise
Title:    President and Assistant Secretary
THE HIGBEE COMPANY
By:        /s/ Jim Northup    
Name:    Jim Northup
Title:    President and Assistant Secretary
TNLP INVESTCO, LLC
By:        /s/ Keith White    
Name:    Keith White
Title:    President
U.S. ALPHA, INC.
By:        /s/ Sid Sanders    
Name:    Sid Sanders
Title:    President and Assistant Secretary
WEST MAIN GP, LLC
By:        /s/ Burt Squires    
Name:    Burt Squires
Title:    Vice President and Assistant Secretary

Signature Page to Credit Agreement

--------------------------------------------------------------------------------






LENDERS
JPMORGAN CHASE BANK, N.A., individually, as
Swingline Lender, as Issuing Lender and as Administrative Agent
By:        /s/ Maria Riaz    
Name:    Maria Riaz
Title:    Vice President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:        /s/ Irena Stavreska    
Name:    Irena Stavreska
Title:    Vice President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By:        /s/ Louis Alexander    
Name:    Louis Alexander
Title:    SVP

Signature Page to Credit Agreement

--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender
By:        /s/ Peter van der Horst    
Name:    Peter van der Horst
Title:    Senior Vice President



Signature Page to Credit Agreement

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender
By:        /s/ Janet L. Wheeler    
Name:    Janet L. Wheeler
Title:    Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------






SUNTRUST BANK, as a Lender
By:        /s/ Lisa Garling    
Name:    Lisa Garling
Title:    Director





Signature Page to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender
By:        /s/ Lisa M. Chrzanowski    
Name:    Lisa M. Chrzanowski
Title:    SVP





Signature Page to Credit Agreement

--------------------------------------------------------------------------------






CAPITAL ONE, N.A., as a Lender
By:        /s/ Kiel Johnson    
Name:    Kiel Johnson
Title:    Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as a Lender
By:        /s/ Brian Anderson    
Name:    Brian Anderson
Title:    Vice President











Signature Page to Credit Agreement